 MONTGOMERY WARD & CO.593Montgomery Ward & Co., IncorporatedandRetailClerks Union,Local 1364,Retail Clerks Interna-tional Association,AFL-CIO. Case 20-CA-6445March 20, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSOn October24, 1972,Administrative Law JudgeHerman Corenman issued the attached Decision inthis proceeding.Thereafter,the General Counsel andChargingPartyfiledexceptions and supportingbriefs and the Respondent filed a brief in support ofthe Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the, record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings,findings'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.IThe Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge. It is the Board's established policy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc.,91NLRB 544, enfd. 188 F.2d 362 (C.A. 3). We have carefullyexamined the record and find no basis for reversing his findings.2As the record and the briefs adequately present the positions of theparties, the Charging Party's request for oral argument is hereby denied.DECISIONSTATEMENT OF THE CASEunfair labor practice strike and prolonged by unfair laborpractices of the Respondent described in the complaint asamended, and that as a consequence thereof the Respon-dent's refusal to reinstate all the strikers on November 14,1970, violated Section 8(a)(1) and (3) of the Act. TheRespondent's answer denies the commission of any unfairlabor practices.A hearing was held before the Administrative Law Judgeon various dates in January, March, and April 1972, atwhich all parties were represented and were affordedopportunity to introduce evidence and to call,examine,and cross-examine witnesses, and to make oral argumenton the record. Briefs were thereafter submitted by counselfor the General Counsel, counsel for the Respondent, andcounsel for the Charging Union on July 31, 1972, andAugust 1, 1972, and they have been carefully considered.'Upon the entire record in the case and from myobservation of the witnesses and their demeanpr, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe pleadings establish, and I find, that MontgomeryWard & Co., Incorporated, herein called the RespondentorWards, or Company, is an Illinois corporation with aplace of business, among many others, located at Redding,California,where it is engaged as a retailer of dry goodsand appliances. During the past year, Respondent, in thecourse and conduct of its business operations, sold andshipped from its facilities in the State of California, goodsand products valued in excess of $50,000 directly tocustomers located outside the State of California, andpurchased and received goods and products valued inexcess of $50,000 which were shipped to its facilities in theState of California directly from suppliers located outsidethe State of California; and during the past year Respon-dent received gross revenues in excess of $500,000.Respondent at all times material herein has been anemployer engaged in commerce and in operations affectingcommerce within the meaning of Section 2(2), (6), and (7)of the Act.II.THELABOR ORGANIZATION INVOLVEDRetail Clerks Union,Local 1364,Retail Clerks Interna-tionalAssociation,AFL-CIO,herein called the Union, isand, at all times material herein,has been a labororganization within the meaning of Section 2(5) of the Act.HERMAN CoRENMAN, Administrative Law Judge: Pur-suant to a charge filed by the Union on November 20,1970, and served on the Respondent on November 23,1970, and a first amended charge filed and served onDecember 16, 1970, a complaint issued on September 30,1971, alleging in essence that an economic strike called bytheUnion on September 29, 1970, was converted into anICounsel for the Respondent on June 28, 1972, filedwith me a motionto correct the transcript of the proceedingsconsistingof 74 pages anditemizing 864 corrections. As neither counsel for the General Counsel or theIII.THEALLEGED UNFAIR LABOR PRACTICESA.BackgroundThe onlyestablishment of the Respondent involved inthese proceedings is its store at Redding, California, wherethe Respondent and the Union have had a number of yearsCharging Union have filed objectionsto the motion,the motion is grantedand it will be added to the exhibits in the record.202 NLRB No. 100 594DECISIONS OF NATIONALLABOR RELATIONS BOARDof collective-bargaining relations covering a Board-certi-fied unit of the employees at the Redding store. The mostrecent collective-bargainingagreementfor the term Sep-tember 1, 1967, to September 1, 1970, was reopened fornegotiationsby the Union on June 30, 1970, and wasconsidered terminated by the Respondent on September 1,1970. Negotiationmeetingsfor a new agreement were heldAugust 27, and September 9, 10, 15, 16, 21, and 28, 1970.During the course of these negotiation meetings, theRespondent agreed toextensionsof the expired contract,and that increased wage adjustments would be retroactiveto September 1, 1970.2 The Union struck and beganpicketing theRedding store on September 29, 1970.Unresolvedissuesat the start of the strike were short-hourpremium pay, prorata vacation pay, age discriminationclause,wages,holiday pay, Sunday minimum hours, andunion security for short-hour "students". The "studentissue," it is fair to conclude, was the crucial issue whichsparked the September 29 strike. The expired 1967-70contract contained the usual union-shop clause requiringall unit employees, including part-time students, to becomeunion members after 30 days as a condition of employ-ment. The Respondent's negotiators, pointed out to theUnion that the Union's collective-bargainingagreementwith another major department store in Redding exemptedpart-time students from the union-shop clause require-ments, and that Respondent was entitled to the sameexemption for its part-timestudents. The Union would notagree to the Respondent's proposal.The General Counsel makes no claim that the Respon-dent engaged in bad-faith bargaining at anytime,eitherbefore or after the September 29, 1970, strike, but he doesallege that certain alleged 8(a)(1) conduct by Respondent'ssupervisorsboth before and after the strike therebyconverted the strike into an unfair labor practice strike andprolonged it, so as to accord to the strikers all of the rightsto reinstatement which the law accords to unfair laborpractice strikers.After the strike began on September 29, 1970, no morenegotiating meetings were held between the Respondentand the Union until November 14, 1970. On that date allcontractissues,including the "studentissue" were re-solved3 in a meeting between Mr. Chevalier, Respondent'semployee relations manager for the western region, andMr. Cowell, the Union's attorney, at Mr. Cowell's lawoffice in Oakland, California. Also present and represent-ing the Union were International Representative Kiberski,Financial Secretary and Chief Executive Koenig, andBusinessRepresentative Robert O'Brien. However, newissues created by the strike prevented settlement of thestrike.The Union offered to terminate the strike with thereinstatement of all the strikers. Additionally, it agreed totake no reprisals against any employees who had returned2The last 10-day contract extension was granted by Respondent'sdirector of labor relations, Scheidt, on September 25 at the request of UnionAttorney Davis. The Respondent's answer alleged that the September 29,1970, strike breached the no-strike clause in the extended contract, and as aconsequence the strikers were engaged in unprotected activity. This defensewas abandoned by the Respondent in the course of the trial, and I willtherefore give no consideration to it in arriving at a decision herein.3 It was agreed that full-time high school or college students would beexempted from the union-shop provision, but, before hiring students,to work during the strike and it proposed that the unionshop not be effective for nonmembers until January 1,1971. Chevalier pointed out to Cowell that the Respondenthad made a commitment to the strike replacements thatthey were permanent replacements and he doubted theeconomic feasibilityof reinstatingall the strikers, while atthe same timeretainingthe permanent replacements towhom the Respondent had committeditself.Chevalieragreed to submit the Union's proposals to Mr. Scheidt atChicago.On November 19, 1970, having consulted with Scheidt atChicago,Mr. Chevalier phoned Mr. Cowell and told himthat the Respondent was agreeable to settle the strike asfollows: (1) that the Unionagree to no reprisals, (2) thatthe union shop apply on and after January 1, 1971, and (3)that the Respondent would take back all strikers who hadnot been permanently replaced, the remainder to be placedon a preferential hiring list. Before Chevalier could proceedfurther,Cowell interrupted him to state that the strikewould not be terminatedunless all thestrikerswerereturned to work. The strike continued and was still inprogress at the time of the hearingin this case.On December 21, 1971, the partiesmet againat Reddingat the request of the mayor and city council of Redding inan effort to settle the strike. Federal Mediator Jerry Finleywas also present. A strike settlement could not be reached.The Respondent was willing to take back immediatelysome but not all the strikers.Following definite word from Chevalier on November19, 1970, that the Respondent would take back immediate-ly only those strikers who had not been replaced, theUnion filed a charge with the Board on the following day,November 20, 1970, alleging that the Respondent hadengaged in unfair labor practices in violation of Section8(a)(1) and (3) of the Act.4In support of his contention that the economic strike ofSeptember 29, 1970, was converted into an unfair laborpractice strike and was prolonged by unfair labor practices,the General Counsel called a number ofwitnessesto testifyto remarks allegedly containing threats of reprisal orpromises of benefits made by supervisors to rank-and-filestriking employees.The Respondent's management, having been advised onSeptember 28, 1970, that the strike would be called thefollowing day, began making preparations to continueoperating during the strike with employees who they hopedwould not join the strike or who would abandon the strikeand with replacements, both permanent and temporary,who they would hire during the strike. Thus, on September28,Chevalierdictated a statement that managementpersonnel would read to employees concerning manage-ment's position to be stated to employees concerning thestrike. The statement read as follows:Respondent was required to offer part-time employees additional hours ofwork, so that student hiring would not cause a loss of work to the part-timeemployees.4 In an amended charge filed in this case on December 16, 1970, theUnion also charged that the Respondent had "failed to engage in good faithbargaining since about August 1970-with no intention of signing acollective bargaining agreement,"in violation of Sec.8(a)(5) of the Act. Thisallegation was dismissed by the Regional Director on September 30, 1971,and the dismissal sustained by the General Counsel on December 8, 1971. MONTGOMERY WARD & CO.595It is our intention to keep this store open andrunning.We will attempt to permanently replacestrikers.We will not abandon you as far as being anemployee of Montgomery Ward.Merchandise Manager John Gelegan was summoned toStoreManager Hanks' office on September 28 andinstructed to read the aforesaid statement to employees.Gelegan credibly testified that he went into the auto servicedepartment, the fashion areas, furniture, stereo and TV,carpets and drapes, and the children's departments. In theauto service department, Gelegan called the employeestogether so he could talk to them in a group. Gelegantestified credibly that he first asked the group if they wouldcross the picket line in the event of a strike. When thegroup said they would not, Gelegan then read to them theprepared statement verbatim, above, that had been handedtohim by Store Manager Hanks. Operating ManagerPhilip Ewart also was instructed by Mr. Chevalier to reador show the aforesaid statement about the Company'sdecision to keep the store open and permanently replacestrikers. Ewart also credibly testified that he was assignedby Store Manager Hanks the duty of taking all incomingphone calls from strikers who wanted to return to work,and he was further instructed by Hanks that, in rehiringreturning strikers, he should advise them for their ownprotection to send a registered letter of resignation to theUnion.5B.Statements of Supervisors to StrikersAttorney Cowell testified that at a union meeting held onNovember 25, 1970, some of the members, whom he couldnot identify, reported at this meeting that "Wards wasnever going to sign a contract, that Wards was mad andthey were going to break the Union, and that the peoplehad already lost their jobs, had been permanently replacedand there was nothing the Union could do for them."Dean Paynejoined the strike on September 29. He hadbeen employed in the service department as a TVrepairman and his supervisor was John Reed. On thesecond night of the strike, Gretchen Girty, a supervisor inthe sales and audit department, and who was a good friendof Payne's phoned him at his home. Gretchen Girty askedPayne if he was coming back to work. He replied in thenegative, that he would not cross the picket line as he couldbe fined. Payne further testified that Girty told him that ifhe did not return to work in 3 days it was the store policyto terminate if no explanation is given. Payne also testifiedthatGirty told him the Union was out and Wards wouldnever sign a contract with the Union-they didn't want theUnion when they started and they were glad they were out.Girty further asked what Payne was doing about retire-ment, savings, and insurance, and told him the Companywas going to replace everybody who did not return withpermanent replacements. Payne further testified that Girtytold him Wards would not sign a contract requiring allemployees to belong to the Union. Payne testified that hereported this conversation with Girty to other strikingemployees and on the following night at a union meetingattended by the striking employees as well as UnionRepresentatives Bob O'Brien and Bob Koenig.GretchenGirty describes the phone conversation asfollows:Girty said "Dean, come on back to work" and hesays, "I can't Gretchen because the Union will fine me,"and I told him, "Yes, they could; that Julie and Jim hadcome to work but before they came to work, they had senta registered letter to the Union resigning from the Union.Therefore, the Union could not fine them if they didn'tbelong to the Union." Payne asked Girty if she thought itwould work and she said she knew that Wards would backanybody that crossed the picket line to return to work.Girty testified she told Payne if he didn't come to workwithin 3 days, he would be permanently replaced and if hewere permanently replaced when the strike was over, hewouldn't have a job to come to-and he could lose hisretirement, his leave, and his insurance. Girty testifiedfurther that she told Payne that she didn't think Wardswould ever sign the contract the way it was presented.Girty testified that Payne said he was afraid he would haveto stick with the Union. Then Girty testified that she criedand told Payne she would think about his family atChristmas and maybe send him a Christmas package.Girty denied that she told Payne that Wards would notsign a union contract, but she did concede that she toldPayne that she didn't think Wards could sign the unioncontract with the 15-hour clause for part-time help. Girtyalso denied that she told Payne that Wards did not wanttheUnion when it was started and that it was glad thatthey were out now. Girty also denied that she told Payne itwas Wards' policy to terminate within 3 days. She testifiedshe had heard around the store that they were going to givethe strikers 3 days before they would replace them, and shecalled Payne because he was her friend.I find that the above-described telephone call made byGirty to Payne was privileged under Section 8(c) of the Actas the expression of views, argument, or opinion from onegood friend to another. Girty was not Payne's supervisor.She had learned that Wards intended to operate the storewith permanent replacements and was passing this infor-mation to her friend, and in the course of the discussionexpressed her views and opinions on the prospects of animmediate contract settlement. It is clear that Girty had nopart in contract negotiations and Payne was fully awarethat she was expressing her own views on the matter. TheRespondent's determination to operate the store withreplacements during the strike is permissible and legitimateunder the Supreme Court'sMackaycase; hence, Girty'sconduct in passing this information on to Payne wasproper and lawful under the circumstances. I do not creditPayne's testimony that he was told by Girty that Wardswould never sign' a contract with the Union, that Wardsdid not want the Union in there in the first place or now,that they were out and they would never get in, or words tothat effect. Aside from the fact that this language does notappear in Payne's affidavit given to an NLRB agent, it isrefuted by the physical facts which show that Respondentand the Union have had contractual relations for years and5Since the Supreme Court decision inAllisChalmers,388 U S 175,picket lines have avoided union fines by resigning from the Union beforevalidating the right of unions to fine union members who cross a lawfulcrossing the picket line SeeBoeing Co,185 NLRB 380picket line, employee members of the Union who desire to cross union 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the further fact that subsequently on November 14,1970,Wards was willing to agree to a union shop effectiveJanuary 1,1971, to cover the strike replacements as well aspresent union members.Pearl E.Sizemorewas employed in the credit depart-ment,and her supervisor was Mr.Fraser,the creditmanager.On September 28, 1970,the day before the strike,Fraser called Sizemore into his office and inquired ofSizemore what she planned to do if the strike were called.Sizemore told Fraser she would not cross the picket line.Fraser then showed Sizemore the prepared paper stating insubstance thatWards would stand behind those peoplethat wanted to continue working while those who remainedaway from work would be permanently replaced.Sizemoretold Fraser she would not cross the picket line. Sizemoretestified that Fraser then said to her, "You know, Pearl, thecompany will not sign a contract.There'sno way."Sizemore testified she reported this conversation withFraser to other striking employees on the picket line. Mrs.Sizemore also testified that 3 or 4 days after the strike hadbegun and while she was walking the picket line, she hadanother conversation with Fraser as he was returning tothe store from lunch.Sizemore testified that Fraserremarked,"It's kind of hot,why don'i you come inside thestore,"towhich she replied,"Why don'tyou sign acontract,"and Fraser replied,"There's no way." Sizemorefurther testified that about I week after the strike'sbeginning,Fraser told her that he had just received wordfrom the store's attorneys,and that if we wanted to comeback to work,they just had to send a certified letter to theUnion requesting a withdrawal.Again,according toSizemore,Fraser said,"The company would not sign theUnion contract,there'sno way." Sizemore testified thatshe reported these conversations with Fraser at the firstunion meeting after the strike's commencement which washeld at the union hall,and was attended by all the strikingemployees and the union officials.On cross-examination,Sizemore conceded that the slip of paper shown to her byFraser on September 28 read as follows: "It is ourintention to keep the store open and running. We willattempt to permanently replace strikers.We will notabandon you as an employee of Montgomery Wards."Sizemore conceded that when she went out on strike onSeptember 29, she did not strike because of any statementsthatMr.Fraser had made to her on September 28, nor wasshe striking at any time because of any statement thatFraser at arty time had made to her.Fraser's version of his conversations with Sizemore areas follows: Fraser testified that early in the day onSeptember 28, 1970,Mrs. Sizemore asked him whatposition the Company would take regarding those employ-ees who chose not to strike.Fraser replied he did not havean answer,but he would try to find out. He went to StoreManager Hanks'office and spoke to Mr.Hanks, who gaveFraser a small strip of paper that he had prepared fordistribution to staff members. Hanks told Fraser that thelanguage on the strip of paper was the Company's position,and that Fraser was to read it or show the paper to anyemployee who asked.After receiving the strip of paper hecalledMrs. Sizemore into his office and handed it to her toread, which she did. Fraser testified that having read it,Sizemore inquired,"Does this mean that we are fired?"And he replied that she would have to make her owninterpretation,that he had to go by the writing. Fraserdenied that when he talked to Sizemore on September 28,that he said in words or effect,"You know, Pearl, thecompany will not sign a Union contract.There is no way."Fraser testified further that he had had previous conversa-tions with Pearl Sizemore about 2 weeks before the strikebegan when there was general conversation in the creditoffice regarding the demands the Union was making on theCompany,atwhich time the question was then asked byPearl Sizemore if Fraser thought theCompanywould signa union contract.Fraser testified that he then answeredSizemore, "Don't you think the company would be prettysilly to sign a contract based on the Union'sdemands?"Fraser denied that in this conversation that he said theCompanywould not sign a union contract.Fraser testifiedthat he saw Sizemoredailywhile she was on the picket lineand he usually exchanged pleasantries with her. He recallsthe incident above testifiedto bySizemore about 2 weeksafter the strike started and he recalls the conversation asfollows: First Sizemore spoke the words"Boy it's hot," ashe came out the door and he said,"Gee, it's nice and coolinside,why don't youallcome back,"and Sizemorereplied,"Why don't yousettle the strike,"to which Fraserreplied,"Well, Pearl,you know I don't settle anything."Pearl then said"Why don'tyou tell Freddie Hanks [thestoremanager]to settle it." Fraser testified he thenlaughed and said,"You know,Idon't tell anyone to signanything."Fraser denied that he told Sizemore that theCompanywould never sign a union contract. Fraserdenied that he ever had a conversation with Sizemore afterthe strike began in which anything was said about thestore's attorney and the judgment,or that if employeeswanted to come back to work,theyjust had to send acertified letter to the Union requesting withdrawal.Thereis little disagreement between Pearl Sizemore andFraser concerning their conversations.On the whole, I ampersuaded that the conversations were friendly in whicheachwas expressing his opinion of the merits of thecontract issues. Sizemore was saying,"Why doesn't thecompany sign the contract,"Fraser replies"No way." IcreditFraser'sdenial that he ever told Sizemore thatWardswould never sign a contract with the Union.Fraserplayed no significant part in the contract negotiations, andwas nothing more than an interested bystander.Concern-ing the matter of withdrawal from the Union,IcreditFraser's denial that the remark was made. Moreover, I amsatisfied from the entire record, including conversationsthat occurred in union meetings where fines were discussedfor those who crossed the picket line, that employees wereaware that union resignation was not a company-imposedcondition for returning to work but was a device topreclude the possibility of a union fine for crossing thepicket line to return to work. I see nothing unlawful in theRespondent's advising employees for their own protectionagainst union fines to resign from the Union as a means ofpreventing the imposition of a union fine. The fact that theRespondent in itsNovember 14, 1970,negotiation meetingwith theUnionagreed to a union shop clause effectiveJanuary 1, 1971, is convincing evidence that the Respon- MONTGOMERY WARD & COdent was not out to destroy the Union but was merelyexercising its right under the Supreme Court'sMackaycase, 304 U.S. 333, to keep its store in operation during astrike.Ifind that all of Fraser's remarks in conversationbetween himself and Sizemore were privileged by Section8(c)of the Act and did not violate Section 8(a)(1).RobertW.Whitmorewas employed in Wards' shoedepartment. His supervisor was Don Paper, manager of theshoe department. Whitmore and Paper were good friends.On the Saturday before the September 29 strike, Whitmoreand Paper became involved in a discussion concerning thepossibility of a strike.Whitmore testified that he told Paperthat if the Union did go on strike, it could break Wards.According toWhitmore, Paper replied that there werestores in the Wards chain that had broken the Union. Ondirect examination,Whitmore testified that Don PapersaidWards would not sign a contract with the Union, andthat once the Union was out, it would never get back inagain.Whitmore testified he replied that Paper was wrongand that he would find out if the Union did strike .6On cross-examination by Respondent's counsel, Whit-more conceded that he and Paper were good friends bothat work and socially and he does not remember who spokefirst in his conversation with Paper in the store. Whitmoretestified on cross-examination that he remembered Papersaying thatWards would not sign a contract with theUnion as far as what the Union wanted, and he furtherconceded on cross-examination that Paper did not tell himthatWards would never sign a contract with the Union.Donald E. Paper, no longer employed by Wards andappearing as a witness for the Respondent, gives hisversion of the conversation between himself and Whitmoreas follows: On this occasion before the strike, Whitmorecalled Paper to the back of the store and asked to talk tohim.Whitmore had some papers about the union contractproposal and he came to the page about wage rates wheretheUnion was asking for a rate of $3 50 per hour in theshoe department. Paper testified he said toWhitmore,"Bob, you are crazy; if you ever think they are going tosign an agreement like that because it's approximately 50cents an hour more than what I'm making." Whitmorereplied, according to Paper's testimony, that "We will justhave to see; we will just wait until Monday and see." AndPaper testified that he replied, "Well, that's fine but therewere instances in Wards that I had heard of certain storesthat they had gone on strike and they hadn't got back in "Paper denied that he told Whitmore in that conversationthat if the Union once went out on strike in Redding that itwould never get back in. He also denied telling WhitmorethatWards would not sign a contract with the Union fortheWards' Redding store.Ifind that under all the circumstances, the foregoingconversation between Paper and Whitmore a few daysprior to the strike represented nothing more than anexchange of views and opinions between friends, and wasprivilegedby Section 8(c) of the Act. I find that thestatementsmade by Paper during the course of theconversation did not violate Section 8(a)(1) of the Act.6Whitmore was a member of the Union's employee negotiatingcommittee and he attended the September 24 union meeting where Wards'597Whitmore describes an incident on October 2, 1970,involving himself,Don Paper, and Frances Rupert, astrikerwho returned to work on the second day of thestrike.On this occasion,Whitmore, being disturbedbecause Frances Rupert had crossed the picket line andreturned to work, followed her to her home to talk about it.On the sidewalk in front of her home, Whitmore testifiedhe asked Rupert why she had returned to work, especiallysince she had been a member of the negotiating committeeand was one of the first employees who wanted to go onstrike.Paper, who had driven Rupert home, was presentand participated in the conversation. Rupert explained toWhitmore that some of Wards' personnel had contactedher and asked her to come back to work. In thisconversation,Whitmore testified that Rupert said shereturned to work because certain of Wards' personnel hadnotified her and told her that she could come back to workat a higher paying job and that the strike would never besettledanyway.Whitmore further testified that at thispoint, Don Paper said, "She's right, the strike will never besettled.Wards will never sign with you guys and it's goingto be a long walk. Why don't you come back to work too?"Whitmore testified that he replied that he would nevercross the picket line, would never come back to work.Whitmore further testified that Paper told him that hecould send in a resignation to the Union and be perfectlyable to work if they did settle afterwards. Whitmoretestified that on the following day he reported this sidewalkconversation between himself, Paper, and Rupert to otherstrikers picketing in his group.Concerning this incident in front of Rupert's home,Paper, who has since married Rupert, testified that on thisoccasion he had driven to Rupert's home and had alightedfrom his car in front of Rupert's apartment whenWhitmore drove up and was honking his horn to gain theirattention.Whitmore pulled up in front of Paper's parkedcar.He was angry and upset. He approached them on thesidewalk and immediately stuck his finger out and shook itinMiss Rupert's face and said in an angry voice, "Fran,you were one of the first ones to raise your hand at theUnion meeting to go out on strike and now before even thefirst day of picketing is over, you are back at work." Papertestified that he then stepped in between the two and said,"Bob, I don't care how high she had her hand in the air orwhat she had done, but she's back at work; and as far asthat goes, you can have your job back in the morning ifyou want it." Paper testified that Whitmore replied, "Iwouldn't have that god-damn job back for anything. I'mgoing to prove to you and to Wards that we are going toget back in under our conditions." Paper testified "that wasthe end of the conversation and Fran [Rupert] and Iturned around and started walking toward the house andhe left." Paper denied that at any time during thisconversation he told Whitmore the strike would never besettled or that he said in substance that "Wards will neversign with you guys."I find the statements made by Paper to Whitmore in thesidewalk conversation in front of Fran Rupert's apartmentwere privileged by Section 8(c) of the Act. Paper was acontract proposals were rejectedWhitmore recalls that at that meeting,comments were made by employees about the store going self-service 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDminor supervisor who had no part in the negotiations for acontract. I credit Paper's denial that he told Whitmore thestrikewould never be settled or that Wards would neversign a contract with the Union. There is no evidence thattheWards' negotiators were divulging their bargainingstrategy to Paper, a minor supervisor. Moreover the recordshows that on November 14, 1970, Wards reachedagreement on all outstanding issues with the Union,including agreement for a union-shop clause in a newagreement. The only issue which prevented agreement wasWards' refusal to take back all the strikers including thereplaced strikers. I find therefore that Paper's remarks toWhitmore during the sidewalk conversation in the presenceof Fran Rupert did not violate Section 8(a)(1) of the Act.DorothyRouillardwas employed at Wards in thechildren's clothing department. Her supervisor was ElectaFoote,departmentmanager of children's wear.Mrs.Rouillard joined the strike on September 29. On September30,Mrs. Foote came to her home in the evening and askedher if she would return to work. Mrs. Rouillard testifiedthat Foote told her that there had been a meeting that dayand if she returned to work she would not be affected bythe Union; however, if Rouillard were to go to work someplace else that was a union shop at another time, she wouldhave to pay her initiation fees over again. Rouillardtestified that she told Foote she would not considercrossing the picket line, and that Foote then told her, "Thisis going to last a long time because we're going to break theUnion"-"I hold nothing against you; I'm just followinginstructions." Rouillard testified that she replied, "That ifit lasted too long and I got tired of walking I would quit.But I would not cross the line to go back to work."Rouillard testified that Foote made no response other thanthe fact that Wards was "going to break the Union andthat it would last a long time." Rouillard testified sherelated this conversation to other striking employees thenextmorning on the picket lineMrs. Rouillard alsotestified that she and Foote were good friends and thatnothing said to her by Foote caused her to continuestrikingMrsFoote conceded that she went to Mrs. Rouillard'shome and told her that she had come to ask her if shewould like to return to work through the picket line. Shetestified that she told Rouillard that there had been amanagement meeting and that Mr. Hanks had suggestedthat "we ask them if they wanted to work." 7 Foote testifiedthat she did not ask other employees to return to work.Mrs. Foote said Mrs. Rouillard told her she did not wantto go through the picket line after seeing some of thewomen there who were supporting their families. Footetestifiedthatshe told Rouillard "it would make nodifference to her whether she did or didn't; that it was herright to come or not whichever she felt she wanted to do."Foote testified further that something was said aboutwhether it would be a long strike or not and "I said it willprobably be because the one before in Redding was a longstrike."Foote denied that in this conversation with7Mrs Foote conceded on cross-examination that at a meeting MrHanks said "he thought if we would like to have our employees come back,he thought it would be all right if we asked them 'Rouillard she said in substance or effect "this is going tolast a long time because we are going to break the Union."Foote said nothing to Rouillard about resigning from theUnion.In the face of the undisputed facts that the Respondentwas willing to grant a union-shop clause for all employeesexcept a limited number of students after January 1, 1971,I credit Foote's denial that she told Rouillard that Wardswas out to break the Union. I find that there was nothingunlawful in Foote's asking Rouillard if she wanted toreturn to work, in the absence of any evidence that it wasaccompanied by promises of benefit or threats of reprisal. Ifind that Foote's remarks to Rouillard were privileged bySection 8(c) of the Act, and hence were not violative ofSection 8(a)(1) of the Act.Alan Rinkwas employed in the automotive departmentatWards. He joined the strike on September 29. Whilepicketing in late October or early November 1970, he had aconversation with George Rogers in front of the gardenshop.Rogers is supervisor of the garden shop. Rinktestified that Rogers told him that the Union had sold themout; that Wards was not going to sign a contract with theUnion and that the strikers "were never getting back towork." Rink testified he reported this conversation on thatsame day to other pickets but does not remember who theywere.Rogers testified that the conversation referred to by Rinkoccurred in the spring of 1971 after the strike had been inprogress for 4 or 5 months. Rogers testified that he andRink were friends; that Rink walked up to the fence andthey exchanged greetings. Rogers testified that Rink, whois a "tire buster," said, "Boy, you know, when we get backtowork-I am going to make $4.00 an hour," to whichRogers replied, "Alan, think about it. You know, how canthey pay a tire buster $4.00 an hour. They would have tosell every tire at $100 a piece in order to pay you guys tostand around and do a job that's menial labor, so tospeak." Rogers testified he told Rink that he didn't thinkthe Company would sign that type of a contract where theywould pay a tire buster $4 an hour. Rogers further testifiedthat he didn't think the other unions were supporting theRetailClerks strike, because he had received telephonecalls from good union members where they would call himand say, "Listen, I really need a roto-tiller, the one that'sadvertised in the newspaper, but I can't come down andcross the picket line," and Rogers went on to state to Rink,"So I would either make arrangements to have it deliveredcash on delivery, or if they had an account at the store, Iwould write up the credit form." Rogers denied that he toldRink that the Union had sold the strikers out or thatWards was not going to sign a contract with the Union, orthat the strikers were never going to get back to work.Rogers testified that he remembers Rink asking him about"thispermanent replacement thing," to which Rogersreplied, "Alan, all I know is what you know permanentreplacements meant." Rogers testified he told Rink thatmembers of other unions were buying things from Wardsand he did not think they were supporting the Retail Clerksstrike at the store.I credit Rogers' denial that he told Rink the Union hadsold the strikers out or that Wards was not going to sign a MONTGOMERY WARD & CO.contract with the Union, or that the strikers were nevergoing to get back to work. Rogers was a minor supervisorwho took no part in the contract negotiations or theformation of Respondent's labor relations policy. HisconversationwithRinkwas a friendly noncoerciveexchange of views, argument, and opinion privileged bySection 8(c) of the Act which included among other thingsthe fact that the Respondent had made permanentreplacements which are permissible under the SupremeCourt'sMackaydoctrine. I therefore find that thecomments made by Rogers in the aforesaid conversationwithRink did not violate Section 8(a)(1) of the Act.JackLittletonwas a service technician under thesupervision of John Reed in the service department. Hejoined the September 29 strike and picketed. Within 4 or 5weeks after the start of the strike, Littleton was one of agroup of pickets consisting of himself, Herman Skillman,Tim Howard, Bud Foster, and Bill Sealander, who wereengaged in a conversation with Credit Manager Fraseroutside the automotive shop. Littleton testified that Frasertold the group that Wards was going to replace the strikers,that the replacements were going to stay, and Wards wasnot going to hire "any of the other people," but maybe inthe future selected people may come back but without aunion contract. Littleton testified further that Fraser saidthat not all the people would be brought back, that therewas a group of people that they wanted back in, onlyselected individuals would be brought back in. Littletontestified further that in about the fourth or fifth week of thestrike,he had a conversation alone with Fraser on thepicket line in which the two talked about the idea ofpermanent replacements, the legality of it, and Fraser cameback with the same basic idea that the strikers were goingto be permanently replaced and Wards was not going tosign a contract. On cross-examination, Littleton recalledthat in the conversation near the automotive departmentand the group there was something said about betting byHerman Skillman. Skillman and Fraser were betting steakdinners as to when the strikers would be back to work,Skillman contending they would be back to work and havea contract in 10 days and Fraser betting "no."Fraser concedes he had a conversation with theautomotive department group earlier referred to above inLittleton's testimonyFraser testified that the groupconsisted of Herman Skillman, Bud Foster, Jack Littleton,Bill Sealander, and possibly others. Fraser testified that onthis occasion as he came out of the door of auto service, thegroup walked toward him, and someone in the group said,"Hi, what's new?" and Fraser said, "Nothing, what's newwith you?" and they said "nothing." And Fraser testifiedhe said, "Well there's one new thing. Fred tells me you aregoing to be in by the weekend"; and Herman Skillmansaid, "That's right.We will be back in within the week, allof us." Fraser testified that he replied, "Now you arebeginning to sound like Bud; he bet me a steak dinner onit,and do you want to get in on the same deal?" Frasertestified further that to the best of his recollection, BudFoster spoke up and said, "I'll take you on that," andFraserasked,"How about you, Herman?" and heanswered, "No, I don't have any money to bet, and welaughed about the thing, and Bud Foster and I shook599hands and the bet was off." Fraser testified nothing elsewas said in this conversation. He denied that anything wassaid about the Company not taking certain people backafter the strike was over; nothing was said that theCompany would not sign any contract with the Union;nothing was said that the Company would spend up to $1million to break the Union; or that the Company wouldbreak the Union.Fraser testified that he recalled having one particularconversationwith Littleton regarding the strike matterwhich he recalls took place possibly in the second week ofthe strike on the parking lot outside auto service. Hebelieves Bob Shaw was also present at this conversationbut not certain. Fraser described this conversation withLittleton as follows: After a casual greeting, Littletonasked Fraser if he had heard that Littleton had beenreplaced,had he heard that the store was going topermanently replace the strikers. Fraser testified he toldLittleton he had no knowledge as to whether or not he hadbeen replaced. Littleton then said that he felt thestore'sposition on permanent replacements was illegal. Frasertestified he told Littleton that it was his understanding thatthe procedure was based on a court decision as the result ofa labor case. Littleton thanked him for the information andsaid he would look into it further. Fraser testified he hadno recollection of saying directly or indirectly, and wasquite positive he did not say, that the Company was goingto go ahead and keep replacements and not hire any of theother people, but maybe in the future selected people mightcome back but without a union contract.Ifind that the remarks made by Fraser were privilegedby Section 8(c) of the Act as mere statements of views,argument, and opinion made in a friendly and noncoerciveatmosphere, which differed with the arguments, views, andopinions expressed by the picketing strikers. Fraser was notsignificantly involved in the contract negotiations and wasnot determining the labor policy of the Respondent. Itherefore find that the remarks made by Fraser above setout did not violate Section 8(a)(1) of the Act.Littleton also testified that he had a conversation withMarvin Wittner, department manager of the white goods inNovember 1970, while he was picketing near the gardenshop. Littleton testified that after the usual greetings heasked Wittner how things were going and Wittner replied,. . real good because the month of October was $7000ahead" of the previous October. Littleton testified furtherthatWittner told him the strikers were wasting their timecarrying the picket signs, because, since a lot of the peoplehad been replaced inside, the Company didn't have to signthe contract. Littleton testified that he replied, "I might aswell carry the picket sign since there was no chance to getback in and Wittner replied, "No, I don't think that youhave been replaced yet." Littleton also testified that he hadanother conversation withWittner in the office of theDepartment ofMotor Vehicles in the first week ofFebruary 1971, while they were standing in line to havetheir automobile licenses renewed. According to Littleton'stestimony,Wittner told him at that time there wasn't goingto be a contract signed, and "we could get back into workby signing a letter, send it to the Union stating that weresigned and the Company would rehire us." 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDWittner, called by the Respondent, testified that he hadtwo conversations with Littleton concerning the strike, butthat he frequently casually greeted him. Wittner places thefirstconversation near the garden department about 3weeks after the strike started. Wittner testified he wasjustgoing out the door when Littleton asked if he could talk tohim.Wittner testified that Littleton told him that he hadheard that he had been fired, and Wittner replied he hadnot been fired, in fact that none of them had been fired,but the Company was making a few permanent replace-ments.Wittner testified that he told Littleton, who was anappliance repairman, that in fact nobody had beenreplaced yet, because they were bunging in other servicemanagers from other stores into those positions to do theservice work the appliance repairmen normally do. Wittnertestified further that Littleton said he had heard businesswas pretty bad and that he replied that "no, it wasn't. Infactmy department was good. I had about a $7,000increasegoing for that month." Then, according toWittner's testimony, Bob Shaw walked up to greet them,and Littleton then said that some of Wards' customerswere calling him to do some of Wards' service work, andthat he and Bob Shaw were thinking of going in together tocall some of Wards' customers and do their work. Wittnertestified he then told Littleton he couldn't understand whyhe would do something like that after all that Mr. Hankshad done for him, and Littleton replied he had to make aliving.Wittner testified further that Littleton said therewouldn't be any problems if they signed the contract andeverybody could go back to work, and he replied, "therewould be no way that we could sign a contract for thedemands that the Union wanted." According to Wittner'stestimony, Littleton replied, "Well the only issue is thestudent issue," and there wasn't any way that he couldcome back to work. Wittner testified this was a friendlyconversation, and he denied that he told Littleton that theCompany would never sign a contract with the Union, butwould not sign on the issues the Union wanted.Concerning the conversation between himself andLittleton at the Motor Vehicle building, Wittner testifiedthey were both standingin lineto get their license plates,and the conversation took place between them outside thebuilding after they had purchased theirlicenses.Wittnertestified that Littleton told him he was wrong in what hestood for and what he did in connection with the strike andthat he would get down on his hands and knees and beg forhis job back if there was any way they would take himback.Wittner testified he told Littleton that he was manenough to admit that sometimes a person makes mistakes,but there was nothing he could do for him, but he wouldagain go back to Wards and let them know that Littletonwanted to come back to work. Wittner testified he did talkto John Reed, Littleton's supervisor, and he was told byReed that there were no positions openTestifying further,Wittner denied that he said toLittleton in the first conversation that employees werewasting their time carrying picket signs because with thereplacements of the people inside, Wards did not have tosign a contract, and he further denied that he told Littleton8On cross-examination, Wittner admitted he doesn't like the Union, andhe hopes the Union will lose the casein the first conversation that he wouldn't have a chance ofcoming back or that the Company would never sign acontract with the Union.Concerning the conversation with Littleton outside theMotor Vehicle Department, Wittner, by his testimony,denied that he told Littleton that therewasn't going to be acontract signed and he testified that there was nothing saidat that time as to whether or not a contract would or wouldnot be signed.Wittner also denied that in this sameconversation, he told Littleton that they could go back towork by sending a letter to the Unionstatingthey hadresigned and that the Company would rehire them.8I credit Wittner's version of the two conversations he hadwith Littleton which are described above. I credit Wittner'stestimony that the signing of a contract was not discussedat the Motor Vehicle building or that anything was saidthat Littleton could return to work by sending a letter ofresignation from the Union. I further creditWittner'sdenial that he told Littleton that the Company would neversign a contract with the Union, and credit his testimonythat he told Littleton the Company would not sign thecontract the Union wanted. The essential facts disclosethat at the first conversation in October 1970, that theappliance repairmen had not been replaced, but the workwas temporarily being performed by service managerscalled in from other stores, whereas the second conversa-tion which occurred in February 1971 was after the strikehad been in progress more than 4 months, with thelikelihood that replacements had by that date been madeand the conversation related to the desperate but hopelesswish of Littleton to get his job back.I find that in the two conversations between Littletonand Wittner, described above, the statements of Wittnerwere privileged by Section 8(c) of the Act and did notviolate Section 8(a)(1) of the Act.9Littleton testified to a conversation he had on the picketlinewith Paul Thode, who had responsibility for theaccounting functions at the Redding store. The conversa-tion occurred on December 5, 1970, at the entrance of theautomotive shop. Littleton was picketing at the time.Littleton testified that it was raining at the time and Thodecalled him over to stand under the eaves and get out of therain.Present at the conversation were Bud Fosterand BillSealander. Littleton testified that when he approached, theconversation was already in progress and Mr. Thode wastalking about some of the individuals and groups whowould not get back into work and Thode went on to statethat he believed the automotive group would be calledback eventually, but that he believed the repair departmentwhere Littleton worked would never be called back.Littleton testified further that Thode stated the reason wasthatReed, manager of the service department, had toldhim that he was upset and concerned about the extremelylong coffeebreaks that the individuals were taking, notfilling out the proper route sheets, and selecting trace callsto make their days a little easier. Littleton testified furtherthat Thode said that by rehiring a complete new group,9Littleton conceded that he was not sinking because of anythingWittner or Fraser had said to him but because of the student issue MONTGOMERY WARD & CO.Reed could retrain them and make these people to hisliking.io Littleton testified he made no response to this, andthen Thode went on further to state that the cost of thestrike was greatly upon the shoulders of the Umon and allthey had to do was wait for the Union to go broke, andwhen this occurred,the strike would be over and theCompany would have won. Littleton testified he made noreply to this statement by Thode but dust turned and left.Littleton testified further that he attended a unionmeeting a few days after the strike had started, and herecalls that,during this meeting, striking employees madestatements regarding things that they were told by theirsupervisors.Littleton did not recall the identity of thepersonsmaking the statements other than the fact theywere striking employees. Littleton testified that statementshe heard made were that supervisors had stated to strikingemployees that the Company was never going to sign, thatthe store was going self-service.Thode, the store'saccountant and auditor, has noresponsibility in connection with labor relation mattersand did not participate in contract negotiations. Thodeconceded he had a conversation with Service TechnicianJack Littleton some time in December 1970 underneathone of the overhead doors in the automotive servicedepartment According to Thode, Littleton,Bill Sealander,andHerman Skillman, who had been picketing, ap-proached him to come out of the rain. Thode testified thatat first there was general conversation about the rainyweather, and then Jack Littleton told Thode that heunderstoodWards was losing a great deal of moneybecause of the strike,and Thode said"that was true but hecould take solace in the fact that it was also costing theUnion a great deal of money."Thode testified further thatLittleton then asked how Thode knew how much it wascosting the Union,and Thode told him that he was incharge of the payroll figures and knew the approximateamount of take-home pay that the strikers were getting,and he understood that they were getting take-home pay towalk the picket line and he understood the cost presently tothe Union would be about $5,000 a week.Thode testifiedfurther that Littleton said that some of the picketers wouldnever be hired by Wards and that Thode then toldLittleton that that wasn'ttrue and Littleton said"Yes, itwas," for instance,the servicemen would never come backand Thode said that that wasn't true because the Companyhad not hired replacements in auto service and if the strikewere settled they would automatically come back becauseno permanent replacements had been hired. Thodetestified further that Littleton then said that excludingthem,the auto repairs,"the group you worked for wouldnever be hired back," and Thode testified that heacknowledged that the Company had hired permanentreplacements for most of the people in "repair service,"and why would Wards want to hire them back. Thodetestified that Littleton then asked what Thode meant bythat type of a question and Thode replied that it was hisunderstanding that at one time Littleton and several otherrepair servicemen were caught by Mr. Reed at the RoyalInn, at the coffee shop,down the street from Wards having10Littletonconceded on cross-examination that Hanks,the storemanager,phoned him some time in October or November 1970 and offered601amass coffeebreak,which was something they weren'tsupposed to be doing.Thode testified further that he toldLittleton that the replacements were hitting companystandards for jobs completed per day, and that the unit inNovember for the first time was making money, which wassomething it had never done with the persons who hadgone on strike. Thode testified that Littleton then got alittleupset and left.Thode,by his testimony,denied thatanything was said about whether the Company would orwould not sign a contract.Thode denied that at any time during that conversationhe told Littleton that there were some of the groups thatwould not get back into the store.Thode further deniedthat at any time during this conversation did he tellLittleton that he believed that the employees in the repairdepartment would never be called back in, and denied alsothat at any time during that conversation,he in substanceor effect told Littleton that the Company was rehiring orhiring a complete new group that could be retrained, andthat these people would be to the liking of the Company.Thode conceded by his testimony that he did say "that wewere hiring permanent replacements,but I didn't sayanything about training them to the liking of the company,or anything like that," and Thode acknowledged that hetoldLittleton"thatpermanent replacements in repairservice had been doing a better job than the strikers."Further testifying,Thode denied that during that conversa-tion,in talking about the losses and the expense of thestrike, he said in substance or effect that all the Companyhad to do was wait for the Umon to go broke and thatwhen the Union did go broke,the strike would be over andthe Company would have won. Thode further denied thatother than the $5,000 and$7,000 conversation,nothing wassaid about the duration of the strike or the Union losingthe strike because of lack of financial resources. Thodetestified that Skillman,a mechanic in auto service, waspresent during this conversation with Littleton,and otherthan this conversation with Littleton in Skillman's pres-ence, or than casual greetings,Thode testified he neverengaged in any prolonged conversation with Skillman.Thode denied that in this conversation in the presence ofLittleton,Foster, and Sealander that he said that not all thepeople would get theirjobs back and Thode further deniedthat he said anything about people coming back other thanthe comment about the service repair department doing abetter job than the strikers had done. Testifying further,Thode denied that at any time during this conversation didhe refer to how much money the Company would spendwith respect to the strike, and further denied that, at anytime during that conversation, he said in substance oreffect that the Company could spend $1 million if it had toin order to keep from signing a contract and so outlast theUnion.Littleton's and Thode's versions of this conversation onthis occasion hardly differ in substance.Icredit Thode'stestimony that he told Littleton that the service departmentemployees had already been replaced,thus precluding theimmediate reinstatement of the service technicians whomtheir supervisor, Reed, had caught taking a coffeebreakhim his job back, and he declined it, because he had heard that John Reedsaid he wouldn't last 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDsometime before the strike, contrary to an existingcompany rule. I find that Thode's remarks on this occasionwere privileged by Section 8(c) of the Act.Joan Horne,called as a witness by the General Counsel,was employed at the time of the hearing as stock controlsupervisor. She was employed as a stock control clerk inSeptember 1970. She joined the strike on September 29 butreturned to work on the following day. She was anticipat-ing being promoted to a supervisory position upon theretirement of Mrs. Ray, then stock control supervisor, whoretired in March 1971.Mrs.Home testified that, in the weekend previous tothe strike, she had a conversation with Personnel ManagerEwart in his office in which he read to her a statementwhich said something about permanent replacements.After Ewart read the statement, Mrs. Home asked himwhat it was supposed to mean. She also read the writtenstatement.Mrs. Horne asked if this meant there was goingto be a strike and Ewart replied that this was all he was atliberty to say.Mrs. Home testified there was no furtherconversation.Mrs. Home denied that Mr. Ewart told herthat she would not get the supervisory job if she went onstrike.Mrs. Horne testified that on the second day of thestrikeMerchandise Manager Gelegan phoned her at herhome and asked her if she wanted to come back to work.Mrs. Home said yes, but she could not afford the finesimposed by the Union" and Gelegan said somethingabout it being a free country and that anything she joinedshe could resign from. Home asked Gelegan how she couldresign and he said to just write a letter to the Union andresign. She resigned on that same day and came to workthenextmorning.Home testified that Gelegan saidnothing about a supervisory job at Wards.I find in accordance with Mrs. Home's testimony thatshe had been promised Mrs. Ray's supervisory positionlong before the strike and that neither Gelegan, Ewart, oranyone else from management promised her the supervi-sor's job if she would return to work, or threatened that shewould not receive it if she went on strike. It is fair toconclude that one of the factors influencing Mrs. Home toreturn to work was her expectation that a promotion wouldbe forthcoming, but this expectation was based onstatements made to her long before the strike and were inno way related to the strike. It is also reasonable to inferthatMrs. Home was concerned that her possible replace-11Hometestified that at a union meeting someone asked whatthey weregoing to do about people who crossed the picket line and went back to workand Financial Secretary Bob Koenig said they would be fined$500 and aday's pay for every day worked.12Mrs Home testified that in a conversation before the strike with EnidProulx,Don Charles Smith, and other employees around the negotiatingtable prior to the strike concerning a possible strike,she told them she hadtalked to Ewart and that he had said or read this letter "that we would bepermanently replaced if we went on strike and Blanche was reassuring methat we would be back in the store before Thanksgiving because of theChristmas rush and then she told me that I was being selfish because Iwould be a supervisor after a shorttimeand that I wouldn't belong to theUnion, that I was thinking only of myself Then I told Blanche, I could justseeMr Ewart giving me a supervisor's job after I had been out on strike."13Theletteris dated October 16, 1970, and appearsin therecord as G CExh. 10 It reads as followsDear [Name ]A number of employees have asked questions about their employmentrights at the end of the current strike Although I thought I had alreadyment if she remained on strike would nullify her chancesfor the promotion which shewas anticipating.12I find that there is a failure of proof that Joan Home wasthreatened by either Gelegan or Ewart or anyone elserepresentingWards'management that she would notreceive a promotion if she participated in the strike.Paragraph VII(b) of the complaint is therefore dismissed.Robert Shawwas employed as a service technician in theservice department under Supervisor John Reed. He was amember of the Union's negotiating committee and a strikecaptain.He was present with a group of pickets near theautomotive service entrance ofWards consisting ofhimself, Littleton, and Skillman. Shaw testified that whilethey were picketing, Credit Manager Fraser approachedthem and greeted them. Then, according to Shaw, Frasertold the pickets they would be permanently replaced if theydidn't return to their jobs which were still open. Shaw alsotestified that Fraser told them if they did go back to work,itwould be an open shop and that Wards was going tobreak the Union; that Wards "had more money to fight usthan we did to fight them, that we would go broke longbeforeMontgomery Ward would." Shaw further testifiedFraser said that Montgomery Ward was out to break theUnion. Shaw testified that the next conversation withFraser was about the time Mr. Hanks issued the letter tothereplacements in the store guaranteeing them apermanent job. Shaw testified that Fraser explained tothem that each of the people that had been hired topermanently replace those on the picket line had beengiven this letter 13 and there was no way they could losetheir jobs no matter what the outcome of the strike. Shawfurther testified that the discussion "went into how much itwas costing the Union to operate," and that the "Chicagostore would spend one million dollars if they had to keepthe strike, you know, to break the strikers." On cross-examination, Shaw testified that he had said somethingabout the strike costing the Union more money than it wascostingWards, and that it was possible that the otheremployees who were present at the conversation withFraser said that the Company was losing a lot of moneybecause of the strike, and in the context of thosestatements, Fraser said, "Well the company can lose morethan the Union or words to that effect." Shaw conceded oncross-examination that he and Fraser were on speakingmade our position quite clear, I am writing this letter so that there canbe no doubt in anyone's mind as to the Company position.You have beenhired as a permanent replacement of an employee onstrike at our store. The law on this issue is very clear You havepermanentlyreplaced an employee engaged in an economic strike, andyou have an absolute right to stay on your job as long as you want.There is absolutely no legal way that the striking employees or Unioncan take that job away fromyouwithout the Company's consent. I giveyou mypersonal assurance that the Company will not consent tobumping you off your job.Montgomery Ward intends to protect yourrights.Ihope this clears up any confusion which may have existed. If,however, there is still any doubt in your mind,please do not hesitate tocome intomy officeand see me.Sincerely yours,/s/ F. C. HanksFred HanksStore Manager MONTGOMERY WARD & CO.603terms and he did not consider the statement by Fraser tobe a threat.14Concerning his conversation with Shaw, or in hispresence, Fraser denied that he said Wards was going tobreak the Union, or that Wards had more money to fightthe Union than the Union had to fight Wards, or that theUnion would go broke long before Wards would. Fraseralso denied that in his conversation with Shaw he saidanything by way of explanation about Hanks' letterdealingwith permanent replacements, and testified henever had a copy of such a letter. Fraser also denied thathe told Shaw that all the people who had been hiredpermanently to replace those on the picket line had beengiven a copy of this letter. Fraser further denied that hetoldShaw that there was no way that the permanentreplacements could lose their jobs no matter what theoutcome of the strike was.I credit Shaw's testimony concerning the substance of hisconversation in which he was present, among others, withFraser. I find that discussions were had as to the cost of thestrike to the Union and to the Respondent, but I do notcredit Shaw's testimony that Fraser said the Respondentwould only sign an open-shop contract. In this connection,it is noted that Shaw made no such statement in his pretrialwritten statement. Additionally the Respondent's contractnegotiations at no time during negotiations proposed anopen shop, but in fact offered on November 14, 1970, aunion shop covering all employees except to a few limitedshort-hour full-time students.Fraser was the Respondent's credit manager and playedno significant role in negotiating the collective-bargainingagreement with the Union. His discussions with Shaw andothers such as Skillman, Littleton, and Sealander were on afriendly basis, and the discussions in large part wereinitiated by the pickets. The comments and remarks byFraser constituted nothing more than the expression ofopinions and views privileged by Section 8(c) of the Act.Remarks made by Fraser concerning the replacement ofstrikers were nothing more than statements of the Respon-dent's legal right to keep its business in operation by thehiring of permanent replacements under the SupremeCourt'sMackaydecision.Remarks made by the picketsand by Fraser as to the costs to the contending partiesensuing from the strike and the willingness of parties toundergo costs to win a strike situation give recognition tothe fact that the contending parties in a strike situation arelocked in an economic battle to compel the opposing partyto come to their terms.15 No one contends that the issueswhich sparked the strike were illegal; it is conceded thatthe strike was economic; and that being so both Union andRespondent were free to undergo the expense necessary toachieve their collective-bargaining objectives. Therefore,statements made by Fraser that Wards was prepared to14Shaw conceded on cross-examination that his written pretrialstatement does not mention anything about Wards' spending$1million, orthat the Company would only sign an open-shop contract15As the Supreme Court said inN L R B v Insurance AgentsInternationalUnion, AFL-CIO,361 U S 477 (1960), 489The presence of economic weapons in reserve,and their actual exerciseon occasion by the parties, is part and parcel of the system that theWagner and Taft-Hartley Acts have recognized Abstract logicalanalysis might find inconsistency between the command of the statutespend a million dollars constituted nothing more than astatement of the Respondent's legal right to achieve itscontract demands which no one asserts were illegal ormade in bad faith. I would therefore find that the remarksmade by Fraser to Shaw, or in his presence, did not violateSection 8(a)(1) of the Act.Shaw further testified that he had a conversation withCustomer Service Manager John Reed in October 1970.On this occasion, according to Shaw, Reed was drivinghome in a service truck and he stopped near theautomotive service department and the two started talkingabout the strike. Shaw testified that Reed mentioned heneeded and had openings for three or four service men,that he had ads in the newspaper at the time, and "if wedidn't get back to work, we would be permanently replacedand that some already had been." Shaw went on to testifythatReed said what a "bad deal itwas, usgoing out onstrike,"and he said that "the store would spend anyamount of money to break this Union, that under nocircumstances would the store go Union again if they everhired anybody back, or when this was over with, theywould go open shop."In contradiction of Shaw's testimony, Reed testified thathe customarily drove Wards' service truck to go to andfrom work through the picket line. Reed testified he spoketo some of the pickets, stating "we were friends." Reedtestified that after the strike began, other than greetingeach other, he spoke to Shaw only on one occasion whenShaw asked him as he was leaving the lot if he could havesome equipment in a truck. Testifying for the Respondent,Reed denied that he ever had a conversation with Shawafter the strike where Reed told Shaw that he had three orfour openings, or that a couple of employees would not behired under any circumstances, and he denied ever makingany statement to Shaw that the store would spend anyamount of money to break the strike or words to thateffect. Reed further denied making any statements to Shawto the effect that the store would not go Unionagain, itwould go open shop. He further denied telling Shaw thatthe strike was creating a terrible economic condition in thearea, and denied making a statement to Shaw to the effectthat the Chicago office of Wards would spend any amountof money necessary to break the Union or break the strike.I credit Shaw's testimony concerning Reed's statementsabout the availability of jobs and the possibility of theservicetechnicians being permanently replaced if they didnot return to work. The record fully establishes that StoreManager Hanks had instituted a policy of replacingstrikerswith permanent replacements, but I do not creditShaw's testimony that Reed told him Wards was willing tospend any amount of money to break the Union, or thattheywere going open shop. I make this credibilitydetermination because the surrounding circumstancesto negotiatetoward anagreement in good faith andthe legitimacy ofthe use ofeconomicweapons, frequently having themost serious effectupon individualworkers andproductiveenterprises, to induce oneparty to cometo the termsdesired bythe other But thetruth of thematter isthat at the present statutorystage of our national laborrelationspolicy,the two factors-necessityfor good-faithbargainingbetween parties,and the availability of economic pressure devices toeach to makethe other party inclineto agree on one's terms-exist sideby side 604DECISIONSOF NATIONALLABOR RELATIONS BOARDdisclose that the Respondent continued to recognize theUnion and bargain with it on request and in fact in theNovember 14, 1970, negotiations offered a union-shopclausewhich would require all employees, except a fewfull-time students, to join the Union after January 1, 1971.Herman Skillmanisemployed in Wards' auto servicedepartment.He joined the strike on September 29.Skillman credibly testified that on September 28, the daypreceding the strike,MerchandiseManagerGeleganapproached him and asked if he was going to cross thepicket line. Skillman replied he would not. Then Gelegantold Skillman if he did not cross the picket line and returntowork he would be permanently replaced. Skillmantestified that approximately 2 weeks after the strike began,he had his first conversation with Credit Manager Fraser.This conversation occurred in front of the auto servicebuilding while Skillman was picketing along with otherpickets,Foster and Sealander, who were present in theconversation. Skillman testified that on this occasion, hetold Fraser that he would be back to work "real shortly"and Fraser replied, "No way." Skillman testified that afterthis conversation, he had a number of other conversationswith Fraser. Skillman testified that on another occasion, inthe presence of Bill Sealander and Bud Foster, Fraser saidthat if there was anybody to come back to work, it wouldbe only those people that the Company wanted back, thatthe Company did not want some of the people back, thatthey were bad workers. Skillman testified that he repliedthat he believed if "we came back, it would be all together"and Fraser said it would not be; and a steak dinner wasbet, Skillman betting that they would all come back andFraser that they would not.16 Concerning this conversa-tion,Fraser testified that present in this group of picketswere Herman Skillman, Bud Foster, Jack Littleton, andBill Sealander and possibly others Fraser testified that onthis occasion, as he came out of the door of auto service,the group of pickets walked toward him, and someone inthe group said, "Hi, what's new?" to which Fraser replied"Nothing." Fraser testified he then said, "Well, there's onenew thing; Fred tells me you are going to be in by theweekend", and, Fraser testified, Herman Skillman said,"That's rightWe will be within the week, all of us;" andFraser testified that he replied, "Now you are beginning tosound like Bud. He bet me a steak dinner on it, and do youwant to get in on the same deal?" Fraser testified furtherthat to the best of his recollection, it was not HermanSkillman who took him up on the bet; it was Bud Fosterwho said, according to Fraser's testimony, "I'll take you upon that"; and Fraser testified he then asked, "How aboutyou Herman?" and Skillman replied, "No, I don't have anymoney to bet." Then Fraser testified, "We all laughedabout the thing, and Bud Foster and I shook hands and thebet was off " Fraser testified that nothing else was said inthe conversation. He denied that anything was said abouttheCompany not taking certain people back after the16On cross-examination, Skillman conceded that when Fraser said someof the employees would not be coming back, it is possible that he connectedthat up with a statement of permanent replacements Concerning the steakbet, the strikers present were saying they would be back within a week andFraser was saying, "No you won't " Skillman also conceded on cross thatthe bet was that the strikers would all return in a group, or none wouldreturnstrike was over. He denied that anything was said that theCompany would not sign any contract with the Union. Healso denied that anything was said that the Companywould spend up to $1 million to break the Union, or thattheCompany would make the Union go broke andtherefore lose the strike.Ifind that the aforesaid conversation between Fraserand the group of pickets, including among others, HermanSkillman, was a friendly conversation in which the pickets,on one hand, contended that the Union would win thestrike shortly, and they would all be back to work, whereasFraser took the opposing position that the strike would notbe over shortly and that not everybody would be returnedto work, and there was talk of steak dinner bets, much asone would bet on the outcome of a sporting event. Theconversationwas had in a friendly and noncoerciveatmosphere and the remarks made by Fraser, who was notcontrolling Wards' labor relations policy or participating incontract negotiations, were privileged within the meaningof Section 8(c) of the Act. I credit Fraser's denial that hesaid that the Company would not sign any contract withthe Union or that the Company would spend $1 million tobreak the Union. I make this credibility determinationbecause the undisputed facts are that the Company did notwithdraw recognition of the Union, bargained with it, andoffered it a union shop effective January 1, 1971, for allemployees except a limited amount of full-time studentswho would work short hours for Wards.Laverne Nuttwas employed by Wards as a clerk in thechildren'sdepartment.Her department manager wasElecta Foote. Mrs. Nutt joined the strike on September 29and she picketed. Mrs. Nutt testified that in a conversationshe had with her supervisor, Mrs. Foote, sometime beforethe strike, she asked Mrs. Foote if she could get off toattend a union negotiating meeting as she was a member ofthe union bargaining committee. Mrs. Foote gave herpermission to go and then, according to Mrs. Nutt'stestimony,Mrs. Foote said, "If you guys go out on strike,the store is out to go self-service " Nutt testified that shereplied that the store could not run self-service and Mrs.Foote said, "Oh yes it could, we would bring the check-stands back in and put them at the stores and we wouldrun it." Mrs. Nutt testified that when she asked Foote whowould wait on the customers, Foote replied, "We [meaningthedepartment heads] would." Foote also said thewarehouse people would be called in to stock the counters.Nutt also testified that Foote also said that if the storedoesn't do a better business than it is now doing, the storecould close and "we could all be out of work." 17Mrs.Nutt testified she had a similar conversation withSupervisor Georgia Wood who heads departments 16 and18, on September 12, 1970, before the strike. Nutt relievedMrs. Wood in the yardage while she was gone to attend amanagement meeting. Upon Wood's return to her depart-ment, she thanked Nutt for taking care of the department11Mrs Nutt conceded that she had previously made a written statementon November 25, 1970, to the Union as follows "Mrs Foote told me abouta month before the strike that management told them in a meeting that thestore would go self-service if wages became too high, that in order to cutcosts,thecompany would turn the store to self-service, with onlydepartment heads to handle the customers " MONTGOMERY WARD & CO.605inher absence and inquired how the last contractnegotiating went. Nutt said there was nothing new, nothinghad changed. Nutt testified that Wood then told her that ifthe Union called a strike, the store might go self-service,and "I said, well I don't think so, Georgia, but if it does,you would have an awful lot of work to do." Mrs. Nutttestified thatMrs.Wood then said, "Well, if businessdoesn't pick up, the store might even close and then wewould all be out of work." Nutt testified that she reportedto the union membership at a union meeting held beforethe strike her conversation with Electa Foote.As department manager of the children's and girls'department Electa Foote had only one employee, DorothyRouillard, under her supervision. Foote identified LaverneNutt as a part-time employee who was working underdirection immediately before the strike. Foote recalls thatshe did have a conversation with Laverne Nutt which tookplace in her department about 3 weeks before the strike.Foote testified that Nutt asked what the store would do ifthe employees went out on strike, and Foote replied thatprobably she "would be the only one in the department.The department managers would work; we would take careof the customers as far as I knew we would be workingalone." Foote testified that Nutt said that she had heardtalk of self-service, and she wanted to know what it wouldbe like if they had self-service, and Foote replied she didn'texactly know, she "supposed they would set up registersand people would take their merchandise there, but Ididn't know whether they would or not." Mrs. Footetestified that she did not remember anything about Nutttalking about going to a meeting. Foote further denied thatshe told Nutt, "If you guys go out on strike, the store is outto go self-service." Foote testified that Nutt raised thequestion about self-service, and she recalls no discussionabout stocking of merchandise after the subject of self-servicewas raised. Foote denied that in her conversationwith Nutt, she said to her in substance or effect that, "Ifthe store doesn't do a better business than we are doingnow, the store can close and we could all be out of work."Foote testified that she was quite positive that she did nottellMrs. Nutt that if they went out on strike, that the storewas going to go self-service.Georgia Wood, department manager of the yardage andknitting department, testified that Laverne Nutt worked inher department only to relieve on breaks or lunch hour.Mrs.Wood testified that discussions about self-servicewent on generally in the store about 2 months before thestrike, but she had no recollection of discussions with Nuttabout self-service.Wood denied that she ever told Mrs.Nutt, that if the Union called a strike the store might goself-service.Wood also denied that she ever told Nuttwithin a month or two before the strike that "if businessdid not pick up,theymight even close and then we wouldbe all out of a job."It is not disputed that rumors of Wards going self-servicehad been a subject of coffeebreak discussions for a numberof years before the strike. It is clear that both Electa Footeand Georgia Wood were minor supervisors, with only oneor two employees under their supervision. They had novoice in the labor relations policy of the Respondent's storeinRedding and they were not involved in the contractnegotiation. It is clear that both Foote and Wood in theirrespective conversations with Nutt were voicing only theiruninformed speculation on what would happen in theevent of a strike, and it is established without dispute thattheir guesses as to what would occur in the event of a strikewere wrong. Thus, the Respondent's strike policy was tocontinue operating with permanent replacements, whereasElecta Foote hazarded the guess that the store would justoperate with its department heads, whereas, according toNutt's testimony, Georgia Wood hazarded the guess thatthe store would go self-service. I find that the remarksmade by both Foote and Wood to Nutt on separateoccasions some weeks before the advent of the strike weremade in a noncoercive posture, and were privileged as theexpression of views, arguments, or opinion privileged bySection 8(c) of the Act.Mrs.Grace LeClairworked in Wards' TV and stereodepartment before the strike. She joined the stake onSeptember 29. Mrs. LeClair phoned Operations ManagerEwart in November 1970 and asked to be returned towork. Mrs. LeClair testified that Mr. Ewart said that it wasout of his hands, that he had to talk to the lawyer,Chevalier, and promised to call her back. According toMrs. LeClair's testimony, Ewart phoned her a day or twolater and told her that she could come back to work on apart-time job in the service department if she would send aregistered letter to the Union resigning membership andhaving no affiliation with the Union. Mrs. LeClair testifiedshe decided not to return to the part-time job offered her.Mrs. LeClair testified that Mr. Ewart did not give her anyreasonwhy she should resign from the Union. Mrs.LeClair testified that she picketed only 1 day, and sheconceded that in the union meeting in September there wastalk concerning being fined for crossing the picket line.On cross-examination, Mrs. LeClair testified that, in thephone conversations offering her a part-time job, Ewartsaid that she "must send a registered letter to the Unionresigningmembership and have no union affiliation inorder to come across the line to come to work." Shetestifiedshewas quite sure nothing was said aboutprotecting herself because of the possibility of union fines.She testified further, however, that she was somewhatconcerned that, if she came back to work, she might befined. She testified that she didn't really know that if onesends a letter of resignation to the Union, then under thelaw, the Union could not fine one.Ewart conceded by his testimony that he did receive atelephone call from Mrs. LeClair in November 1970. Onone occasion, when she called, Mrs. LeClair told Ewartthat she understood that she had been replaced, but thatshe was still interested in coming to work. Ewart told Mrs.LeClair it was true that she had been permanently replacedand he would have to discuss it with Mr. Hanks and thathe would call her again. Ewart testified that about 2 or 3days later he called Mrs. LeClair and told her again thatshe had been permanently replaced as a commissionsaleswoman, but that he had a part-time position astelephone solicitor and service clerk. Mrs. LeClair repliedshe would have to think it over. Mr. Ewart also testifiedthat if Mrs. LeClair decided to come to work, "that for herown protection she would have to send a letter of 606DECISIONSOF NATIONALLABOR RELATIONS BOARDresignation to the Umon and it would have to be sent byregisteredmail."Mr. Ewart testified he did not tell Mrs.LeClair that as a condition for her returning to work thatshe could have no affiliation with the Union.Icredit the testimony of Mr. Ewart that he did not tellMrs. LeClairthat as a condition of reemployment she musthave no affiliation with the Union.Ifind that Ewartsuggested LeClair's resignation from the Union for herown protection, having in mind that she could be fined forcrossing the Union's picket line.Moreover,upon the basisof the discussions which went on in Mrs. LeClair'spresence in the union meeting, it must have been apparentto her that her crossing the Union's picket line as a unionmember could cause her to be fined. Under all thecircumstances,Iam satisfied and I find that Ewart did notprecondition reemployment upon resignation from theUnion, but merely suggested it for the employee's ownprotection against union finesAnna Cuylerin September 1970 was employed by Wardsas a clerk in the service department.Her supervisor wasJohn Reed. Cuyler joined the strike on September 29 andshe' picketed. Cuyler testified she had a conversation withCredit Manager James Fraser on the first day of the strikeat Grant's coffee shop.Present at this conversation were, inaddition to Fraser and herself,alsoEnid Proulx, JoanHorne, Fran Rupert, and Marv Wittner, appliance depart-ment manager. Cuyler testified that she was picketing atthe time and she and the other nonsupervisory employeesabove mentioned joined Fraser and Wittner for coffee.Cuyler testified that Fraser did almost all of the talkingexcept for a few comments that she herself made, andnobody else said anything. Cuyler testified that EnidProulx asked if Fraser was going to buy coffee and Fraserreplied that "we would have to buy our own coffee fromnow on and that we had better give good thought to ourfinances, and we went over to Grant's." There at coffee,Cuyler testified Fraser asked "what we hoped to gain bywalking the picket line; the strike would not be settled andwhat were we planning to do financially."Cuylertestifiedfurther that Fraser said that the Company had no intentionof settling the strike. Cuyler testified that she interruptedFraser to say that the Company had offered them verylittle,and Fraser replied that he was very concerned aboutthe people that really needed their jobs, that was hisconcern, and that the people who wanted theirjobs shouldget off the picket line and go right back to work. Cuylerfurther testified that Fraser said,concerning replacements,that "we should get off the picketline andget back to workbecause the store was not planning to settle the strike, andthe people would be replaced and out of work." Cuylertestified shementioned these remarksmade byFraser toother pickets on the picket line. Cuyler conceded on cross-examination that she, Enid Proulx, Joan Horne,and FranRupert were supervised by John Reed and that Fraser hadno supervisory authority over her work.Fraser's version of the coffee shop conversation differsfrom Cuyler's version. On this occasion of the firstafternoon of the strike,Fraser testified,he came out of thecompany store entrance where there were many pickets,among them, Enid Proulx, Fran Rupert, Joan Horne, AnnaCuyler, and several more. They greeted each other and,Fraser testified,he said,"Boy it's hot out," and the picketssaid, "Yeah it sure is"and Fraser said,"But it's sure niceand cold inside."Then,according to Fraser,Enid Proulxsaid, "Are you going to buy us coffee?" and he said, "Iguess so"; so he held the door open and said,"Let's go,"and the group laughed and said,"You know we can't go inthere. But why don't you buy us coffee at Grant's." So theyproceeded to Grant's coffee shop and ordered coffee.Fraser said the people who accompanied him to Grant'scoffee shop were Enid Proulx,Fran Rupert,Joan Home,and Anna Cuyler. Fraser testified he really didn't recallmuch of the conversation because it was dust a lot oflaughing about black feet and hot weather. Fraser testifiedthat the only comment he can recall making directlyregarding the strike was that he was in sympathy with theindividualswho provided support for their families,because he felt this was tough on them. Fraser testified thathe had no recollection of and did not believe he told thegroup that they would have to buy their own coffee, and hehad no recollection of telling the group that now that theywere on strike, they had better be careful about theirfinances.Fraser denied asking any of the group what theyhoped to gain by walking the picket line. Fraser furtherdenied telling any of the group that the stnke would not besettled,or asking them what they were planning to dofinancially.Fraser further testified he was quite sure thathe did not say that the Company had nointention ofsettling the strike.Fraser also denied that he said that thepeoplewho really needed their jobs, and people whowanted a job should get off the picket line and get rightback to work. Fraser testified that the conversation at thecoffeebreak was hilarious, it was a joke, and the onlyserious remark was a parting remark where Fraser testifiedhe said seriously that he felt sympathetic to those who werethe sole support of their families, and possibly would sufferfinancially.Enid Proulx, a rank-and-file employee,called by theRespondent,testified in corroboration of Fraser's testimo-ny concerning the conversation in Grant's coffee shop. Shewas among the girls who had coffee with Fraser. Proulxtestified that before they went over to have coffee, JoanHome said,"Oh it'ssure hot out,"andMr.Fraseranswered, "Come on in, it's cold in here." Proulx testifiedthat Fraser was just joking, laughing, and having a goodtime. Proulx testified that in the coffee shop,Fraser said he"hated to see a strike, that nobody benefits by a strike, anditwas just a general conversation.We were all justlaughing." Proulx testified further that Fraser did not sayanything about the fact that they had to start worryingabout finances,and he did not say directly or indirectlythat the strike would not be settled.On cross-examination,Proulx testified that she returned to work the second day ofthe strike with Fran Rupert and Joan Horne, because shewas concerned about losing the income as she has childrento support.I credit Fraser's denial that he told the group the strikewould not be settled or that the Company had no intentionof settling the strike.Fraser had no authority in directingWards' labor relations policy. Moreover subsequent eventsshowed that there was agreement on all issues including theeconomic and union-security contract issues, and the only MONTGOMERY WARD & CO607issuethat prevented settlement was the Company's refusalto immediately take back permanently replaced strikers. Ido, however, credit Cuyler's testimony that Fraser told thegroup that the people who wanted theirjobs should get offthepicket line and return to work before they werereplaced. I make this credibility resolution on the basis ofthe fact that the Respondent's intention to continueoperating with permanent replacements was instituted andannounced to many employees by management represent-ativeson the day preceding the strike and also insucceeding days after the strike began.Ifind that the statements made by Fraser in Grant'scoffee shop were privileged by Section 8(c) of the Act. Ialso find that the conduct of Fraser in urging the peoplewho needed their jobs to return to work before they werereplaced was no more than a statement of the Company'sright to continue operations with permanent replacementsunder the Supreme Court'sMackaydoctrine. I thereforeconclude that Fraser's remarks in Grant's coffee shop did,not violate Section 8(a)(1) of the Act.Tim Howard,appearing as a witness for the GeneralCounsel, is presently employed inWards' automotivedepartment as a tire mounter. He joined the September 29,1970, strike and remained on strike for 5 months. He alsopicketed.Howard testified that about a month after thestrike started, while he was picketing, he had a conversa-tion with Garden Shop Supervisor George Rogers outsidethe garden shop. On direct examination, Howard testifiedthat the two of them were discussing the strike, and Rogerssaid that he believed that he didn't think Wards would eversign another union contract, or sign a contract with theUnion. On cross-examination, however, Howard affirmedthat what Rogers said was in effect that he didn't think thattheCompany would ever sign a contract for what theUnion was asking for, and not that the Company wouldnever sign a contract. On cross, Howard also affirmed thathe understood Rogers to be saying that Rogers didn't thinkthe Company was ever going to agree to what the Union isasking for.It is undisputed that Rogers was not Howard's supervi-sorand exercised no authority over him.Italso isestablished that Rogers was a minor supervisor who had noauthority in establishing company policy in the matter ofits labor relations and he took no part in its contractnegotiations with the Union. I find that Rogers' remarks toHoward were mere expressions of opinion privileged underSection 8(c) of the Act and contained neither promise ofbenefit or threat of reprisal. I therefore find that Rogers'remarks to Howard did not violate Section 8(a)(1) of theAct.18Dorene Medina,a witness for the General Counsel, wasthe assistant fashion manager in the fashion department,and the fashion manager was Ada Heidrich. Medinatestified that about a week before the strike started, shehad a conversation with Mrs. Heidrich in Wards' coffee18Rogers testified he had no recollection of having a conversation withTim Howard concerning the strike, but he did have a conversation withHerman Skillman in the presence of Tim Howard and Bud Foster next tothe garden shop about 3 days after the strike started Rogers testified thatSkillman opened the conversation by saying, "We are going to have thiscompany on its knees in 7 days," and Rogers testified he replied, "Well, Idon't see how you can say that you are going to have the company on itsshop in the presence of two other women whose names shecannot remember. Medina testified that Heidrich stated inthe coffee shop that if the Union persistedin itsdemands,the store would go self-service. Mrs. Medina joined theSeptember 29 strike and picketed, and she conceded thatMrs Heidrich's above remarks to her had no bearing onher reasons for going on strike. Medina testified that whenthe store first opened there was some talk about it goingself-service, but nothing since until the incident she relatedabove. Mrs. Medina testified that she would be in chargeof the fashion department in the absence of Mrs. Heidrich.Mrs.Heidrich, calledas a witnessfor the Respondent,testified that talk about the store going self-service hadbeen going on for a year or so during coffeebreaks andlunch periods. Heidrich could not recall any conversationwithMedina in September 1970 about self-service. Heid-rich also testified that she could recall no conversations inthe month or so before the strike in the presence of Medinawhere the Union or contract negotiations were discussed.Heidrich denied that she ever told Medina that if theUnion persisted in its demands, that the store would goself-service.Heidrich conceded, however, that she andMedina had been talking about the new store opening inMerced and, "We could possibly do thesamething, thedepartmentmanagers would have to do it." Heidrichconceded that she did say "that we girls would have to doit if they did go on strike, namely the department managerswould have to do the work," at a coffeebreak in thepresence of five or six girls at the coffee table which mighthave included Medina.Again,itisnoted that Heidrich was a very minorsupervisor who obviously had no say in the Company'slabor relations policy or in collective-bargaining negotia-tions. It is clear that the coffee table statements that if thestrike occurred the department manager would have to dothe work and in a sense the store would become self-servicewas nothing more than her unfounded opinion or guess, aguess no more correct than the guesses of other people inthe store. As a matter of fact, her guess was wrong, as itturned out, that Wards' policy was not to go self-service orhave the department managers do all the work, to thecontrary the store policy was to continue operations withpermanent replacements for the strikers.It isnoted thatthese coffee talks were nothing more than friendlydiscussions and idle gossip and were privileged by Section8(c) of the Act. They were carried out in a noncoercivecontext. I therefore find that Mrs. Heidrich's remarksmade in the presence of Medina did not violate Section8(a)(1) of the Act.Lamar (Bud) Thompsonwas employed at Wards inSeptember 1970 as a commission salesman in the appliancesection.His department manager was Marvin WittnerThompson was on vacation at the start of the strike onSeptember 29, but he joined it on his return from vacationknees in 7 days How are you going to do that?" Skillman said, "Well, theytold us down at the Union thatthis store cannot take a strike, for in 7 daysmanagementisgoing to be begging usto sign a contract"Rogers testifiedhe replied, "Herm, you have got to be dizzy toimagine that"Rogers thenoffered to bet $50 andthe winnerwould collect in 8 days Andthen Rogerstestified, "We all laughed and that was the end ofthe conversation"Rogersdeniedthat he saidWards wouldnever signa contract 608DECISIONSOF NATIONALLABOR RELATIONS BOARDon October 3. He was a member of the Union's negotiatingcommittee.After Thompson's return from his vacation,he testifiedhe had a conversationwith CreditManager Fraser aboutOctober 10, in theThriftyDrug Store shortly afterThompsonarrived that morning for picketduty. Thomp-son testified that, after he and Fraser exchanged pleasant-ries,Fraser told him that Wards was not going to settle,and he said,"Some of you fellows are getting a little bitolder and youmight have a rough time getting a job .. .perhaps not you because you have something on the ball."Thompsontestified further that Fraser said that Wards wasprepared to spend$1million to break the strike and thattheyhad redlined the Redding store and were prepared tosit it out. Thompson testified he told Fraser that the strikewould be settled and the Company would "take us allback," and Fraser said"No," and then Fraser proposedthe standard steak dinner wager. Thompson testifiedfurther that Fraser said the Company had no intention oftaking us all back but did not specify who they were notgoing to take back.On cross-examination,Thompsonrepeated the same testimony as above and added thatFraser told him the Company was prepared to spend $1million to break the strike and that the Union would soongo broke, and that Wards had redlined the Redding storeand intended to sit it out Thompson conceded on cross-examination that he heard from several people on thepicket line that theCompanywas hiring permanentreplacements.Fraser testified that he had a conversation about thestrikewithThompsonafterThompson'sreturn fromvacation,but he places it while he was about to drive hiscar out of the lot to go to the post office. He says hestopped his car at a traffic lane and Thompson was rightthere and greeted him and then leaned in the window ofthe car to speak to Fraser.Fraser testified that after he andThompsonhad greeted one another,Thompson said, "Ihope this thing has not come between us,because I stillconsideryou a verygood personal friend,"and Fraserreplied,"Idon't see why it should.Idid not feel it was theresponsibility of any individual." Fraser testified furtherthatThompsonsaid that he heard he had been permanent-ly replaced,and the word of this was going around thestore; and Fraser said,"Bud, you couldn't prove it by me.I've beentoo busytrying to keep up with my own end ofthe business."Fraser testified further that Thompson thensaid,"Well, no matter anyhow, because with the loss thisoutfit is taking, and them being so chintzy,we will be inthereby the endof the week."Fraser testified he replied,"You have gotto be kidding.This is abilliondollarcorporation,and this operation to them is like a pea in theocean."Fraser further testifiedthat "Thompsonthen saidhe would bet me $100that theywould be back in by theend of the week,and Fraser replied, `Don't be silly, whosegot $100 to spend on something like that? However, if youwant to putyour money where yourmouth is, I'll take youup on a steak dinner,' and we parted on that deal.He tookme up on a steak dinner bet." Fraser denied that duringthis conversationhe told Thompsonthat the store was notgoing to settle. He further denied that he said anythingabout some of the fellows getting a little bit older andmight have a rough time getting ajob.Healso deniedsaying, "Well, maybenot you becauseyou havesomethingon theball," but hedid acknowledge that he always heldThompsonin high esteem.Fraser also denied saying toThompson aboutsome of the others were not springchickenson the picket line. Fraser also demed that in thisconversation he said directlyor indirectlythatWards waspreparing to spend $1 million to break theUnion.Fraseralso denied that in this conversation with Thompson hesaid thatWardshad redlined the Redding store, and waspreparing to sit it out. Fraser further denied that in thisconversationThompsonsaid to him in substance or effectthat he felt that if the strike was settled, that Wards wouldtake all the strikersback,and that Fraser m reply said,"No." Fraserfurther testified that"We didn'ttalk atanytime about them all comingback."Fraser furtherdenied that he at any time during this conversation toldThompson that Wardshad no intention of taking all thestrikers back.Comparing Thompson'sand Fraser's versions of theirconversations,Ifind that in essence Thompson wascontendingthatWardswould capitulate to the Union'sdemands within a week and the strikers would all be backto work,whereas Fraser was taking the positionthatWardswould not capitulate and was willing to bet a steak dinnerto back hispositionIcredit Thompson's testimony thatFraser toldhim the Companywas prepared to spend $1million tobreak thestrike and I also credit Fraser's denialthat he told Thompson that Wardswas preparing to spend$1million tobreak the Union.Ialso credit Thompson'stestimony that Fraser told him theCompany had nointention of taking all the strikers back and that some ofthe older fellowswould havea rough time getting a job.Reiterating what I have pointed out previously in thisdecision,Fraser didnot determineWards'labor relationspolicy andwas notinvolvedin the contract negotiations.He was aware,as everyoneelse was,thatWardswas hiringpermanent replacements,and pointed out toThompsonthe risks of replacements, and under the circumstances, it ishighly probable,and I find,that Frasertold Thompsonthat not all the strikers would return,an opinion expressedon the basis of theCompany'scommitment to thereplacementsthat theywould be permanent. I find that theconversation was initiatedby Thompson,who held andexpressed the strong opinion thatWards would quicklycapitulate to theUnion'sdemands and take back all thestrikers,whereas Fraser's opinion tothe contrary wasexpressedby him.Ifind that Fraser's remarks aboutWards'willingness to spend $1 million to break the strikewas an expressed opinion concerningWards'determina-tion to prevail in its collective-bargaining position.The lawrecognizes that the strikeispersean economic battlebetween contending forces, and in many cases involveslosses on both sides running into millions of dollars, and itisnot uncommon for the parties to reach agreement ratherthan suffer further financial loss. I find that Fraser'sremarksto Thompsonconstituted the expression of views,arguments,and opinion within the meaning of Section 8(c)of the Act and werenot violative of Section 8(a)(1) of theAct.Thompsontestified he also had a conversation with his MONTGOMERY WARD & CO.609supervisor,Marvin Wittner, relating to contract negotia-tions and the strike in the second week of the strike.Thompson testified he was picketing at the time. Thediscussion began with talk about each other's huntingexperiences.Then, according to Thompson's testimony,Wittner asked him what he had said during contractnegotiations, and Thompson replied nothing that he knewof and asked why, and Wtttner replied, "Well you arebeing widely quoted in the store and they are discussingwhat you had to say." Thompson testified further thatWittner also said, "If you ever get back in, it's going to behell for you because they are gunning for you because ofyour attitude in negotiations." Thompson testified hereplied that he askedWittner what he had said thatoffended. On cross-examination, Thompson conceded thatWittner told him in this conversation that he had not beenreplaced and that he had asked him to come back to work.Thompson testified on cross-examination that he toldWittner that he would be delighted to return to work whenthe picket line was down.19 Thompson conceded that hedid not remain out on strike for anything that Wittner orFraser had said to him.MarvinWittner, appliance department manager andThompson's supervisor, testified that he had three conver-sations with Thompson concerning the strike after it hadbeen in progress. Wittner places the first conversation inthe second week of the strike. Wittner testified when hedrove his truck to work that morning, Bud Thompson, whowas picketing, approached his truck and engaged him in aconversation. They first talked about hunting and Thomp-son's vacation.Wittner testified he told Thompson that hehad not had a chance to go hunting and could not becausehe was working the appliance department by himself andthathe needed Thompson to come back to work.According to Wittner, Thompson replied that he could notcome back to work because of what he stood for andbelieved in, and because he was on the negotiatingcommittee, and he couldn't understand what Hanks andChevalier had against him. Wittner testified he replied,"Well, Bud, I told you I need you to come back to work; Ican't run the department myself-if he didn't, I wouldhave to make a permanent replacement in his position."Wittner testified that Thompson then said, "Are you firingme?" and I said, "No, I'm not firing you-I need you tocome back to work."Wittner testified to a second conversation he had withThompson about a week later while he was on his way towork in his truck and was in the area of Thrifty Drug.Thompson, who was picketing, said, according to Wittner'stestimony, "I have heard that you have fired me." Wittnertestified he told Thompson he had not fired him, that hisjob was still open and he needed him back, and Thompsonreplied that he had heard that when he comes back towork, that the managers were going to make it so rough onthem that they'd wish they hadn't come back. Wittnertestified he assured Thompson that the two of them couldalways get along and were frank with each other, andThompson agreed.Wittner testified he again askedThompson if he was ready to come back to work andThompson refused.Wittner testified he told Thompsonthat he couldn't run the department by himself and he wasgoing to have to make a replacement if Thompson did notcome back. Wtttner testified that he had a third conversa-tionwith Thompson a week later in which Thompsoninquired if he had been replaced yet and Wtttner told himhe had not been, his job was still open. Thompson againtoldWittner he could not come back, because he could notlet his fellow employees down, although he was aware thathe could avoid a union fine by resigning from the Union.Wtttner told Thompson he couldn't hold off any longer,that he was going to have to replace him. Wittner testifiedhe replaced Thompson 2 days later with another man.Wittner denied that he told Thompson, "If you ever getback in, it's going to be hell for you because we aregunning for you because of your attitude." Wittner alsodenied that there was any reference to negotiations in anyof his three conversations with Thompson. Wittner alsotestified thatChevalier's and Hanks' names were men-tioned only in their first conversation when Thompson saidhewanted to know what Chevalier had against himbecause he was on the negotiating committee.IfullycreditWittner's testimony that he had threeconversations with Thompson about the strike and that thesubstance of the conversation was Wittner's entreaties toThompson to return to work and Thompson's steadfastrefusal, even in the face of his knowledge that there was therisk of replacement.Wittner's entreaties to Thompson toreturn to work contained neither promise of benefit orthreat of reprisal.Wittner's statement to Thompson in histhird conversation that he could hold off no longer, that hewas going to have to replace him was not a threat ofreprisal but a statement of the Respondent's legal right tocontinue operations by replacements in the face of a strike.I therefore find that Wittner's statements to Thompson didnot violate Section 8(a)(1) of the Act.William Sealander,called as a witness by the GeneralCounsel, was employed as a mechanic in Wards' automo-tive department. He joined the strike on September 29 andhe returned to work while the strike was in progress onMarch 12, 1971.Sealander testified that about March 1, 1971, he calledOperatingManager Ewart and asked to come back towork. Ewart replied that he would be called when he wasneeded. Sealander testified that about 2 weeks later, Ewartcalled him at his home and asked him to come to work and"tomake sure I resigned from the Union." Sealandermailed a registered letter to the Union containing hisresignation. Sealander testified that on September 28, 1970,the day before the strike, Merchandise Manager Gelegantalked to the men in the automotive shop about theimpending strike.According to Sealander's testimony,Gelegan was reading from a piece of paper and he said wewould be replaced if we didn't resign from the Union.On cross-examination, Sealander, in contradiction of hisprevious testimony, admitted that in preparing a writtenstatement for the Union, he stated that he was told that, ifhe went on strike, he would be replaced and that he saidnothing in that statement about resigning from the Union.19Thompson was discharged during the strike foralleged misconduct onthe picket line 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDSealander admitted he had previously given a statement toRespondent's counsel that Gelegan never told him oranyone in his presence that the strikers would bepermanently replaced if they did not resign their member-ship in the Union. Sealander also admitted on cross-examination that he answered "No," to the question put byRespondent's counsel, "Did Ewart ever tell you or instructyou to resign from the Union as a condition of returning towork?" Sealander conceded on cross-examination thatnobody from the Company asked him to produce the postoffice receipt showing that he had sent a registered letter tothe Union. Sealander also conceded on cross-examinationthat he was present at union meetings when fines werediscussed if the union member came through the picketline,and fines were discussed in amounts of $500 pluswages in the presence of Union President Robert Koenig.Sealander testified he understood from attending unionmeetings that a person might be fined $500, plus whateverhe earned if he came through the picket line. Sealanderconceded on cross-examination that he was aware that theUnion could not fine him if he sent a registered letter ofresignation before returning to work, and he conceded hesent in the letter of resignation to the Union to avoid beingfined. On redirect, on being shown the affidavit he gave totheBoard agent, Sealander testified the statement re-freshed his memory that it was said by Mr. Gelegan that"we would be permanently replaced if we did not resignfrom the Union."Gelegan denied that he told Sealander and the otheremployees in the automotive department on September 28,the day before the strike, that they would be replaced ifthey did not resign from the Union. Gelegan testified hemerely read from a slip of paper as follows:It is our intention to keep this store open and running.We will attempt to permanently replace strikers. Wewill not abandon you as far as being an employee ofMontgomery Ward.Concerning the telephone call by Ewart telling Sealanderhe could return to work, Ewart testified that he toldSealander that for his own protection he should send aletter of resignation to the Union by registered mail, but henever made any attempt to learn whether or not such aletter was sent by Sealander.Iam satisfied from the foregoing record evidence,including the self-contradictions of Sealander, that there isno credible evidence that Sealander was told by asupervisor of the Respondent that he would be replaced ifhe did not resign from the Umon or that his return to workwould be permitted contingent on his resignation from theUnion. I credit the testimony of Gelegan and Ewart inconnection with their conversations with or statementsmade to Sealander, and, accordingly, allegations of 8(a)(1)violation on the complaint relating to this phase of the caseare without merit and are to be dismissed.Michael McCarthywas employed by Wards in Septem-ber 1970 as a salesman in the home improvementsdepartment.His supervisor was VinceMcGunnihan.McCarthy joined the strike on September 29, 1970, and healso picketed. He never returned to work, although he wasoffered a job by Store Manager Hanks in October 1971.McCarthy testified he had a conversation with StoreController Paul Thode in the third or fourth week ofOctober 1970 at the west entrance of Wards' store next toThriftyDrug, while he and another striker named BobHusted were picketing, and Husted was present at theconversation.McCarthy testified that Thode came out oftheWards' store with an envelope to be mailed byregisteredmail to the Umon about insurance. Afterdiscussing the insurance matter fora time,McCarthytestified that Thode told him and Husted that it wascosting the Union a lot of money every week for the strike,that the Union was spending more money on the picketline than the store was paying payroll in the store, and thatThode didn't see how we could last very long, "and thatWards was willing to stay out for two years and spend$1,000,000 to break the Union, and the old man wouldnever sign the union contract." 20Thode's account of the conversation in McCarthy'spresenceisasfollows:Thode recalls that in the first 2weeks of the strike he was going to mail a registered letterto the Union concerninginsurance.As he left the store, hehad a conversation with one of the pickets named BobHusted. Some other pickets, including McCarthy werearound. At first he talked to Husted about fishing in theriver, and in response to Husted's question where he wasgoing, Thode told him he was going down to the post officeto return the insurance checks to the Union as he had beentold that the strikers would not be eligible under theCompany plan for health coverage. Thode testified hepointed out to Husted that he ought to check and makesure he was going to have insurance coverage. Thodetestified that ended the conversation and Thode left to mailthe letter.Thode testified thatMichaelMcCarthy hadnothing to say during that conversation. Thode testifiedthat in this conversation no one, neither he nor anyoneelse, said that the old man would never sign a unioncontract, and he denies that there was any discussion inthat conversation as to whether a contract with the Umonwould or would not be executed or signed. Thode alsodenied that any time during that conversation did he, insubstance or effect, state that the store was willing to spend2 years and a million dollars to break the Union. Thodecredibly testified that he had no responsibility in connec-tion with labor relations matters, and had not participatedin contract negotiations, and that he had no responsibilityor authority as to how much money the Company might bewilling to spend in connection with the strike.I credit McCarthy's testimony that Thode told him andHusted that it was costing the Union a lot of money everyweek for the strike, that the Union was spending moremoney on the picket line than the store was paying payrollin the store, and that Thode didn't see how they could lastvery long and that Wards was willing to stay out for 2 yearsand spend $1 million to break the Union. I make thiscredibility determination because McCarthy's testimony isto some extent corroborated by the testimony of Littleton20McCarthy conceded on cross-examination that he did not remain onconversation was friendlyMcCarthy also conceded that Store Managerstrike because of Thode's remarks, but remained on strike for the contractHanks offered him his job back in October 1971 and he declined it, tellingthat the union members thought was acceptable McCarthy also testified theHanks he was already working elsewhere MONTGOMERY WARD & CO.611concerning similar remarksmade to him by Thode.Additionally,McCarthy was frank in conceding that hisconversation with Thode was a friendly conversation, andthat nothing Thode said caused him to remain on strike,but that he was remaining on strike for a contractacceptable to the Union.McCarthy was also frank inconceding that he might have told Thode that the strikewouldn't last very long.I find that Thode's remarks were made in a noncoercivecontext and were merely the expression of an opinion as tohow long the strike would last,McCarthy stating it wouldbe short and Thode on the other hand stating that Wardswas willing to spend $1 million to sustain its contractdemands. It is clear that Thode had no voice in Wards'labor relations or in its contract negotiations,and in itscontext his remark did not constitute a threat of reprisalbut merely a statement of Wards' economic power to winthe strike.I find that McCarthy's remarks were privilegedby Section 8(c) of the Act.William F. Swegart,called as a witness for the GeneralCounsel,is the father of Diana Swegart, one of the strikerswho had worked under the supervision of Gretchen Girty,a sale audit supervisor at Wards' Redding store,and whojoined the strike on September 29. Mr.Swegart testifiedthat a day or two after the strike started,he received atelephone call at his home from Gretchen Girty, hisdaughter'ssupervisor,asking to talk to his daughter,Diana. Swegart offered to take a message. He testified thatGirty told him that if Diana didn't report to work by thefollowing morning, then she wouldn't be able to come backto work, that she would be replaced by a woman employeeas some of them already had been replaced by permanentemployees and then even if the strike was settled shewouldn'thave a job to come back to. Swegart testifiedfurther that Girty told him his daughter had been doing agood job and was in line for a promotion;that if she didn'tcross the picket line and report to work,that even thoughat a future date, if she would ever go to work in a Wards'store, she would never be eligible for promotion.Swegarttestifiedhe told Girty that he didn'tthink his daughterwould be going to work because he was in the insurancebusiness and wrote insurance on a lot of union membersand it might have repercussions on him and some of hiscustomer relations and he didn'twant his daughtercrossing the picket line. Swegart testified further that hetold Girty that if his daughter were to cross the picket line,then it was possible that she would be barred from unionmembership, and then at a later date, if the strike wassettled,hisdaughter wouldn't be able to go to workbecause they wouldn'tlet her become a union member.Swegart testified further that Girty replied that if hisdaughter would send a letter of resignation to the Union,then there wouldn'tbe anything the Union could do to her,and also said that it didn't make any difference anywaybecause the store was not going to be Union any longer,and that this was the beginning of the program that theywere going to be nonunion throughout the country.Swegart testified that he repeated this telephone conversa-tion to his daughter that evening.Swegart testified on cross-examination that a yearelapsed between the date he received the telephone callfrom Girty and the date he made a written statement to theUnion at the suggestion of Koenig.Swegart also testifiedon cross-examination that his attention had been called tothe case from an article he had read in the San Franciscopaper after he had moved to San Francisco,to the effectthat striking employees atWards might receive somebackpay from Wards,so he called the article to hisdaughter'sattention and contacted the Union.Swegartconceded on cross-examination that there was nothing inhis signed statement that he had given to the Union to theeffect that Girty had said to him over the phone that it wasthe policy of Wards to get rid of unions all over the countryand this was the stepping off point.He further concededthat there is nothing in his signed statement to the Unionto the effect that Girty told him his daughter could neverbe promoted if she didn'tcome back to work.Gretchen Girty, appearing as a witness for the Respon-dent, concedes she had been attempting to contact DianaSwegart by phone at her home and that she had a phoneconversation with Diana's father who answered the phone.Girty testified that after identifying herself to Swegart, shetold him that she was calling to find out if Diana wascoming back to work,and if she is, she wanted to tellDiana to send a letter of resignation to the Union beforeshe came to work so that the Union could not fine her.Girty testified further that Swegart told her he didn't thinkDiana would be coming back to work,stating as a reasonthat he was an insurance salesman,selling insurance to alot of people that belong to the Union,and that he thoughthis job was more important than that little job Diana hadwithWards.Girty testified further that she told Swegartthat she was sorry as Diana was a good worker and that"we liked her and we wanted to keep her job for her in caseshe was going to come back,otherwise we were going toreplace her if she didn'tcome back to work next morning."Swegart's reply was that Diana would not be back to work,and she said thank you and hung up. Girty testified furtherthat she called Diana's house because they were hiringpeople and Diana had previously told her she didn't wantto go out on strike,and for that reason she wanted tocontact her to find out if she was coming back to work.Girty denied that in her telephone conversation withSwegart she said anything to him about a promotion for hisdaughter or that she said to Swegart in substance or effectthat if Diana did not come back to work,that even at afuture date, if she would ever go to work at another Wards'store, she would never be eligible for promotion.Girty alsodenied that she said anything during the phone conversa-tion that it wouldn'tmake any difference because the storewas not going to be union any longer.Girty also deniedthat anything was said by her that this was the beginning ofa program at Wards to be nonunion throughout thecountry, and further denied that she said to Swegart thatthis was a start to get rid of unions at all Wards stores andthis was the stepping off point.Girty testified credibly that she has never had anyresponsibility in formulatingWards' labor policies and shehad no voice as to whether or not Diana would bepromoted or whether she would be permanently replaced.Girty admitted on cross-examination that during the firstweek of the strike that Ewart, operations manager, said 612DECISIONSOF NATIONALLABOR RELATIONS BOARDthat the Company was going to give people 3 days to comeback to work before they would be permanently replaced.Girty also conceded on cross-examination that she toldSwegart that the Company would have to replace Dianathe next day if she didn't come to work. She testified shetold Swegart this because "we had to have help and it iscommon knowledge that one person cannot run the cashoffice by himself."Ifully creditGretchen Girty's version of her phoneconversation with Swegart, and I discredit those portionsof Swegart's testimony which are denied by Girty or areinconsistentwithGirty's testimony. Swegart testified toseveral matters that were not contained in his statement tothe Union; and, moreover, his bias is admitted because ofhis dealings with union people and his desire to get somebackpay for his daughter. Additionally, it was more than ayear after his telephone conversation with Girty that heattempted to recall the conversation when he gave thesigned statement to the Union at its request on October 13,1971.I find, therefore, that Girty's telephone call amounted toa request that Diana return to work as she was needed,otherwise she would be replaced. The statements made byGirty in this phone call conform to the Respondent's rightto operate its business with replacements for strikers whodo not return to work. Girty's statements in this telephoneconversation, I find, did not violate Section 8(a)(1) of theAct.C.Analysis and Conclusionary FindingsIt is admitted on the record, and there is no claim to thecontrary, that the September 29, 1970, strike was aneconomic strike called by the Union to attain certainbenefits in wages, hours, and working conditions and inopposition to Respondent's contract demand excludingstudents21 from the union-shop clause. The GeneralCounsel's complaint that the September 29 strike wasconverted into an unfair labor practice strike by theremarks of supervisors made as specified in the complaintare not supported by the evidence. I have already foundthat such remarks as were made by supervisors to rank-and-file employees were privileged by Section 8(c) of theAct as the expressing of views, argument, and opinion.Additionally, there is an absence of evidence that the strikewas in any manner precipitated by, or prolonged by, theremarks of the supervisors made either before or after thestrike.Roland C. Davis, one of the attorneys representing theUnion in contract negotiations, testified that he had nounderstanding or information that the employees onSeptember 29, 1970, were striking because of any threats or21Studentsworked less than 15 hours per week and were full-timestudents in high school or college22One handbill distributed by the Union during the strike read asfollowsO N S T R I K EPLEASE Do NOT SHOP MONTGOMERY WARDSWe, the employees of the Montgomery Ward Store of Redding,after several meetings with the Ward's Company, find ourselves unableto reach a contract agreementThe issues are Contract Rates, Job Security and FringeBenefitsTherefore, the Company has left us no recourse but to take strike8(a)(1) conduct by Wards' supervisors, and this was notdiscussed in his presence on September 28, when he cameback to report to the committee that the two major issueswere wages and the student question. Additionally, RobertKoenig, the Union's financial secretary and chief executiveofficer, conceded by his testimony that on September 28,1970, the consensus of the Union's negotiating committeeto strike was not based on any threats of Respondent'ssupervisors but upon the basis of Attorney Davis's reportto the committee of his failure to resolve the outstandingeconomic contractual issues. Koenig further conceded byhis testimony that as of November 14, 1970, the strike wasstillbeing conducted to get the contract terms resolved;and that was the only reason for the strike going on toNovember 14. Koenig also conceded that at the November14, 1970, negotiating meeting, the Union was taking theposition that all strikers had to come back to work or noneof them would come back. Moreover, the literaturedistributed by the Union during the first few weeks of thestrike publicized that the Union was striking over contractissues.22None of the Union's public statements referred to oralleged unfair labor practices by the Respondent or itssupervisors as causing or prolonging the strike Additional-ly,theUnion'sWork Stoppage Report to the U. S.Department of Labor dated October 24, 1970, describedthemajor issues in dispute as "wages and fob security,"and no claim was made that the work stoppage or labordisputewas based on unfair labor practices. Moreover,almost without exception, those strikers who were askedthe question, conceded that they were not striking onaccount of any of the remarks made by supervisors.Itwas after the November 14, 1970, bargaining sessionwhere agreement was reached on all contract issues, butwhere the Respondent refused to immediately take backpermanently replaced strikers, instead offering to placethem on a preferential hiring list, that the Union for thefirst time claimed the strike to be an unfair labor practicestrike in charges filed with the Board in this case onNovember 20, 1970.Iam convinced and I find that the utterances made byWards' supervisors were privileged by Section 8(c) and didnot violate Section 8(a)(1) of the Act. Furthermore,assumingarguendothat some of the supervisors' remarkswere violative of Section 8(a)(1) of the Act, there is a totalabsence of a causal connection between the remarks andthe strike or that such supervisor remarks converted thestrike to an unfair labor practice strike or prolonged thestrike.The fact that a company commits unfair laborpracticesdoes not automatically convert an economicstrike into an unfair labor practice strike. It must be provedto the Board's satisfaction that unfair labor practicesaction to protect our working conditionsPlease support us by not shopping at Montgomery Wards until ourdispute is settledThank youThe Striking Employees ofMontgomery WardRC I A Local #1364,AFL-CIOSanctioned by Five CountiesCentral Labor CouncilAFL-CIO MONTGOMERY WARD & COprolonged the strike. If it appears that a Company'sviolation of law was not the reason for calling the strike orthe continuation of the strike, the walkout will not beregarded as an unfair labor practice strike.23 It is clear, andIfind, that the strike was economic and that it wasprolonged on November 14, 1970, by the Respondent'srefusal to take back immediately strikers who had beenpermanently replaced, on the one hand, and on the otherhand, the Union's insistence that all or none of the stnkersbe returned to work. The Respondent's refusal to take backimmediately permanently replaced stnkers is not pro-scribed by the Act.Mackay Radio and Telegraph,304 U.S.333, 585 S. Ct. 904.Fuller Products, Inc.,376 F.2d 369(C.A. 4, 1967);LTV Electrosystems, Inc.,388 F.2d 683(C.A. 4, 1968);Capital-Varsity Cleaning Co.,395 F.2d 870(C.A. 6, 1968).In short, I find that the strike has remained economicfrom its inception and has not been converted to an unfairlabor practice strike or prolonged by unfair labor practices.Ifurther find that by refusing on November 14 and onDecember 21 to reinstate immediately all stnkers, who hadbeen permanently replaced, the Respondent has notviolated Section 8(a)(1) or (3) of the Act. SeeMackayRadio and Telegraph, supra.Cf.Laidlaw Corp. v. N L R.B.,414 F.2d 99 (C.A. 7).23SeeWinn-Dixie Stores, Inc v N L R B, 448F 2d 8 (C A 4, 1971),Radiator Specialty Co v NLRB,336 F 2d 495 (C A 4, 1964),WinterGarden Citrus Products Co-operative vN L R B,238 F 2d 128 (C A 5,1956),N L R B v Scott & Scott,245 F 2d 926 (C A 9, 1957),RogersBrothers Company,169NLRB 830, 834-835,Anchor Rome Mills,Inc, 86NLRB 1120,Southwestern Pipe Co Inc v N L R B 444F 2d 340 (C A 5,1971),ClintonFoods, Inc,112NLRB 239, 36 LRRM 1006,Harcourt &CONCLUSIONS OF LAW6131.Respondent, Montgomery Ward & Co., Incorporat-ed, is an employer within the meaning of Section 2(2) ofthe Act.2.RetailClerksUnion, Local 1364, Retail ClerksInternational Association, AFL-CIO, is a labor organiza-tionwithin the meaning of Section 2(5) of the Act.3.The September 29, 1970, strike was not an unfairlabor practice strike at any timesince itsinception, but atall times remained an economic strike.4.The Respondent, Montgomery Ward & Co., Incor-porated, has not discriminated with respect to the hire ortenureof employment or any term or condition ofemployment to encourage or discourage membership inany labor organization,with respect to the strikingemployees.5.The Respondent has not violated Section 8(a)(1) and(3) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 24ORDERThe complaintis dismissed in itsentirety.Co, Inc,98 NLRB 89224 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes